
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10(g). EXECUTIVE RETENTION PLAN


As amended and restated December 18, 2002

INTRODUCTION
McDonald's Corporation, a Delaware corporation (the "Company"), has established
the Executive Retention Plan (this "Plan") effective as of October 1, 1998 (the
"Effective Date"). This Plan was amended and restated on March 20, 2001,
March 20, 2002, October 29, 2002 and December 18, 2002. The amendments made to
this Plan by the amendment and restatement of October 29, 2002 are not
applicable to any Executive (as defined in the Plan before October 29, 2002)
whose termination of employment or Change-in-Status Date (as defined in the Plan
before October 29, 2002) occurred before October 29, 2002, for whom the Plan
provisions as in effect on the date of his or her termination of employment or
Change-in-Status Date, as applicable, shall control.
ARTICLE 1. PURPOSE; EMPLOYMENT PERIODS GENERALLY
1.01
Purpose.    It is in the best interests of the Company and its shareholders to
assure that the Company has the continued dedication of its key executives in a
highly competitive global marketplace. This Plan is established to promote the
retention of these key executives and provide the Company with a smooth
succession process. This Plan is also intended to provide these key executives
with incentives that are designed to focus their energy on contributing to the
ultimate success of the Company.
1.02
Employment Periods.
 
(a)
Definition of Employment Periods.    This Plan provides for the continued
employment, subject to the terms and conditions of this Plan, of the individuals
identified on Appendix A as "Tier I Executives," "Tier II Executives" and
"Tier III Executives" (collectively, the "Executives") during three successive
periods, each of which is defined below: the Retention Period; the Transition
Period; and the Continued Employment Period (collectively referred to as the
"Employment Periods").
 
(b)
Requirement of Execution of Agreement and Continued Employment.    In order to
be eligible for continued employment during each successive Employment Period,
with the pay and benefits set forth herein, an Executive must satisfy the
requirements summarized in this Section 1.02(b) and more fully set forth below
in the Plan. The Executive must properly execute the following agreements (each,
an "Agreement") at the following times: (i) on or before the Executive's Change
in Status Date, an Agreement substantially in the form set forth in Exhibit A (a
"Transition Period Agreement"); (ii) on or before the first day of the
Executive's Continued Employment Period, an Agreement substantially in the form
set forth in Exhibit B (a "Continued Employment Period Agreement"); and
(iii) upon a termination of the Executive's employment at the end of the
Continued Employment Period or under circumstances described in Section 7.01
below, an Agreement substantially in the form set forth in Exhibit C (a
"Termination Agreement"). In addition, the Executive must not revoke, and must
comply with, such Agreements. Finally, the Executive must otherwise comply with
the requirements of this Plan. An Executive may also be eligible in some cases
for certain pay and benefits upon termination of his or her employment, as more
fully set forth in Articles 6 and 7 below (the "Termination Benefits").
Exhibit B to each Agreement shall be completed by the Company at the time of the
Agreement's preparation by the insertion of a list of the "Specified
Competitors," consisting of twenty-five (25) competitors of McDonald's
determined by the Company in its sole discretion.
 
(c)
Violations by the Executive.    If an Executive commits a "Violation" (as
defined below), the Company shall be entitled to cancel any and all future
obligations of the Company to the Executive under this Plan and recoup the value
of all Relevant Prior Benefits (as defined below), together with the Company's
costs and reasonable attorney's fees. In addition, the Company shall be entitled
to pursue any other remedy available to enforce the terms of the Executive's
Agreements. A "Violation" shall have occurred if an Executive (i) files a
lawsuit, charge, complaint or other claim asserting any claim or demand within
the scope of the releases given in any of his or her Agreements, (ii) fails
properly to execute and deliver a required Agreement, or (iii) purports to
revoke any of his or her Agreements The "Relevant Prior Benefits" means (i) in
the case of a Violation committed by an Executive during an Employment Period,
all payments and benefits that have been provided to the Executive under this
Plan during that Employment Period, and (ii) in the case of a Violation
committed by an Executive after termination of the Executive's employment, all
Termination Benefits provided to the Executive under the Plan.
 
 
 
 

47

--------------------------------------------------------------------------------


 
(d)
Status and Benefits Generally during Employment Periods.    During an
Executive's continued employment during each of his or her Employment Periods,
except as otherwise specifically provided in this Plan: (i) the Executive shall
be entitled to participate in the Company's employee compensation plans,
practices, policies and programs as in effect from time to time, including
without limitation all equity compensation, bonus and other incentive
compensation plans, policies and programs (collectively, the "Compensation
Plans"), to the extent that the Executive is eligible under, and in accordance
with, the applicable terms and conditions thereof as modified by this Plan; and
(ii) the Executive shall be entitled to participate in the Company's employee
benefit plans, practices, policies and programs as in effect from time to time
(collectively, the "Employee Plans"), to the extent that the Executive is
eligible under, and in accordance with, the applicable terms and conditions
thereof. Without limiting the generality of the foregoing, except as
specifically provided in Section 7.01(b) below, during an Executive's Employment
Periods and upon and following the termination of his or her employment for any
reason, the Executive's stock options shall continue to vest, be exercisable,
expire and otherwise be subject to the express terms of the related stock option
plan and the applicable Golden M Certificate (or other applicable award
agreement).
 
(e)
Deferred Compensation Plans.    Without limiting the generality of
Section 1.02(d) above, except as specifically provided in Section 4.02(b) below,
amounts paid to an Executive during the Executive's Employment Periods shall be
treated as "compensation" for purposes of the McDonald's Corporation Profit
Sharing and Savings Plan, McDonald's Corporation Supplemental Profit Sharing and
Savings Plan and any successor or other deferred compensation plans for which
the Executive may be eligible (collectively, the "Deferred Compensation Plans")
and all life insurance benefit plans sponsored by McDonald's Corporation, in
each case to the extent permitted by the terms of such plans as in effect from
time to time. No requirement that the Company make payments under this Plan to
an Executive shall be considered violated by the Company's crediting all or any
portion thereof to the Executive's account under any Deferred Compensation Plan
in which the Executive is eligible to participate, to the extent that the
Executive has elected to defer such payment under the terms of such Deferred
Compensation Plan.
ARTICLE 2. PLAN ADMINISTRATION
2.01
The Committee.    The Compensation Committee of the Board of Directors of the
Company (the "Board"), as such committee is constituted from time to time (the
"Committee"), shall have overall responsibility for the establishment,
amendment, administration and operation of this Plan. The Committee shall have
the responsibilities and duties and powers under this Plan which are not
specifically delegated to anyone else, including without limitation the
following powers:
 
(i)
subject to any limitations under this Plan or applicable law, to make and
enforce such rules and regulations of this Plan and prescribe the use of such
forms as it shall deem necessary for the efficient administration of this Plan;
 
(ii)
to require any person to furnish such information as it may reasonably request
as a condition to receiving any benefit under this Plan;
 
(iii)
to decide on questions concerning this Plan;
 
(iv)
to amend Appendix A hereto to add additional Executives, to delete Executives
whose employment has terminated without the right to receive any additional
benefits under this Plan or whose rights hereunder have been satisfied in full,
and to reflect any changes that are agreed with the affected Executives;
 
(v)
to compute or cause to be computed the amount of benefits which shall be payable
to any person in accordance with the provisions of this Plan; and
 
(vi)
to appoint and remove, as it deems advisable, the Plan Administrator.
2.02
The Plan Administrator.    The Committee may appoint a Plan Administrator who
may (but need not) be a member of the Committee, and in the absence of such
appointment, the Committee shall be the Plan Administrator. The Plan
Administrator shall perform the administrative responsibilities delegated to the
Plan Administrator from time to time by the Committee.
2.03
Discretionary Power of the Committee.    The Committee from time to time may
establish rules for the administration of this Plan. The Committee shall have
the sole discretion to make decisions and take any action with respect to
questions arising in connection with this Plan, including without limitation the
construction and interpretation of this Plan and the determination of
eligibility for and the amount of benefits under this Plan. The decisions or
actions of the Committee as to any questions arising in connection with this
Plan, including without limitation the construction and interpretation of this
Plan, shall be final and binding upon all Executives and their respective
beneficiaries.
 
 
 
 

48

--------------------------------------------------------------------------------


2.04
Action of the Committee.    The Committee may act at a meeting, including
without limitation a telephonic meeting, by the consent of a majority of the
members of the Committee at the time in office, or without a meeting, by the
unanimous written consent of the individual members of the Committee. An
executed document signed by an individual member of the Committee and
transmitted by facsimile shall be valid as the original signed document for all
purposes. Any person dealing with the Committee shall be entitled to rely upon a
certificate of any member of the Committee, or the Secretary or any Assistant
Secretary of the Company, as to any act or determination of the Committee.
2.05
Advisors and Agents of the Committee.    The Committee may, subject to periodic
review, (a) authorize one or more of its members or an agent to execute or
deliver any instrument, and make any payment on its behalf, and (b) utilize the
services of associates and engage accountants, agents, legal counsel, record
keepers, professional consultants (any of whom may also be serving the Company)
or authorized Company personnel to assist in the administration of this Plan or
to render advice with regard to any responsibility or issue arising under this
Plan.
2.06
Records and Reports of the Committee.    The Committee shall maintain records
and accounts relating to the administration of this Plan. An Executive shall be
entitled to review any records relating to his or her individual participation
in this Plan and to make copies of such records upon written request to the
Committee.
2.07
Liability of the Committee; Indemnification.    The members of the Committee and
the Plan Administrator shall have no liability with respect to any action or
omission made by them in good faith nor from any action or omission made in
reliance upon (a) the advice or opinion of any accountant, legal counsel,
medical adviser or other professional consultant or (b) any resolutions of the
Committee or the Board certified by the Secretary or Assistant Secretary of the
Company. Each member of the Committee and the Plan Administrator shall be
indemnified, defended and held harmless by the Company and its respective
successors against all claims, liabilities, fines and penalties and all expenses
(including without limitation reasonable attorneys' fees and disbursements and
other professional costs incurred in enforcing this provision) reasonably
incurred by or imposed upon such individual which arise as a result of his or
her actions or failure to act in connection with the operation and
administration of this Plan, to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty or expense is not paid for by
liability insurance purchased by or paid for by the Company or an affiliate
thereof. Notwithstanding the foregoing, the Company shall not indemnify any
person for any such amount incurred through any settlement or compromise of any
action unless the Company consents in writing to such settlement or compromise,
which consent shall not be unreasonably withheld.
2.08
Plan Expenses.    All expenses under or relating to this Plan shall be paid from
the general assets of the Company. To the extent required by applicable law, the
Company may require any member of the Committee to furnish a fidelity bond
satisfactory to the Company.
2.09
Service in More than One Capacity.    Any person or group of persons may serve
this Plan in more than one capacity.
2.10
Named Fiduciary.    The named fiduciary of this Plan shall be the Committee.
2.11
Delegation of Responsibility.    The Committee shall have the authority to
delegate from time to time, in writing, all or any part of its responsibilities
under this Plan to one or more members of the Committee. The Committee may also
delegate administrative functions to the Plan Administrator pursuant to
Section 2.02 above. The Committee may in the same manner revise or revoke any
such delegation of responsibility. Any action of the delegate in the exercise of
such delegated responsibilities shall have the same force and effect for all
purposes hereunder as if such action had been taken by the Committee. The
Committee shall not be liable for any acts or omissions of any such delegate.
The delegate shall periodically report to the Committee concerning the discharge
of the delegated responsibilities.
2.12
Filing a Claim.
 
(a)
Each individual eligible for benefits under this Plan ("Claimant") may submit a
claim for benefits ("Claim") to the Plan Administrator in writing on a form
provided or approved by the Plan Administrator or, if no such form has been so
provided or approved, in a written document that specifies, in reasonable
detail, facts and circumstances and the applicable Plan provisions which the
Claimant believes entitle him or her to compensation or benefits under this
Plan. A Claimant shall have no right to seek review of a denial of benefits, or
to bring any action in any court to enforce a Claim, prior to his or her filing
a Claim and exhausting his or her rights to review under this Article 2.
 
(b)
When a Claim has been filed properly, it shall be evaluated and the Claimant
shall be notified of the approval or the denial of the Claim within 45 days
after the receipt of such Claim unless special circumstances require an
extension of time for processing the Claim. If such an extension is required,
written notice of the extension shall be furnished to the Claimant prior to the
end of the initial 45-day period, which notice shall specify the special
circumstances requiring an extension and the date by which a final decision will
be reached (which date shall not be later than 90 days after the date on which
the Claim was filed). A Claimant shall be given a written notice in which the
 
 
 
 

49

--------------------------------------------------------------------------------


 
 
Claimant shall be advised as to whether the Claim is granted or denied, in whole
or in part. If a Claim is denied, in whole or in part, the notice shall contain
(i) the specific reasons for the denial, (ii) references to pertinent Plan
provisions upon which the denial is based, (iii) a description of any additional
material or information necessary to perfect the Claim and an explanation of why
such material or information is necessary, and (iv) the Claimant's right to seek
review of the denial.
 
(c)
An election to become a Transition Officer pursuant to Section 4.01 shall not be
considered a Claim and shall not be subject to this Section 2.12.
2.13
Review of Claim Denial.    (a) If a Claim is denied, in whole or in part, the
Claimant shall have the right to (i) request a review of the denial by the
Committee or its delegate, (ii) review pertinent documents, (iii) submit issues
and comments in writing to the Committee and (iv) appear before the Committee in
person to present such issues and comments; provided that the Claimant files a
written request for review with the Committee within 60 days after the
Claimant's receipt of written notice of the denial. Within 60 days after the
Committee receives a request for review, the review shall be made and the
Claimant shall be advised in writing of the decision on review, unless special
circumstances require an extension of time for such review, in which case the
Claimant shall be given a written notice within such initial 60-day period
specifying the reasons for the extension and when such review shall be
completed; provided that such review shall be completed within 120 days after
the filing of the request for review. The Committee's decision on review shall
be sent to the Claimant in writing and shall include (i) specific reasons for
the decision and (ii) references to Plan provisions upon which the decision is
based. A decision on review shall be binding on all persons for all purposes.
 
        If a Claimant shall fail to file a request for review in accordance with
the procedures herein outlined, such Claimant shall have no right to obtain such
a review or to bring an action in any court, and the denial of the Claim shall
become final and binding on all persons for all purposes except upon a showing
of good cause for such failure.
ARTICLE 3. RETENTION PERIOD
During an Executive's Retention Period (as defined in the next sentence), the
Executive shall remain employed by the Company as an officer, on an at-will
basis. Each Executive's "Retention Period" shall mean the period commencing on
the Executive's Plan Start Date and ending on the later of the Executive's End
Date (as specified on Appendix A) or the day before the Executive's
Change-in-Status Date (as determined pursuant to Section 4.01 below).
ARTICLE 4. TRANSITION PERIOD
4.01
Election to Become a Transition Officer.
 
(a)
Transition Officer.    Subject to the conditions set forth below, each Executive
may elect to become a "Transition Officer" entitled to the benefits provided to
Transition Officers hereunder (the "Transition Benefits"), effective on a date
(hereinafter referred to as the Executive's "Change-in-Status Date") not earlier
than the day after the Executive's End Date.
 
(b)
Conditions.    The conditions that must be satisfied in order for an Executive's
election to become a Transition Officer to be effective are as follows: (i) the
Executive must remain employed by the Company through the end of his or her
Retention Period; (ii) the Executive must properly execute a Transition Period
Agreement not later than the Change-in-Status Date; (iii) the Executive must not
revoke such Transition Period Agreement; (iv) in the case of a Tier II Executive
or a Tier III Executive whose Change-in-Status Date occurs before his or her
62nd birthday, a successor to the Executive must have been selected by the
Company and approved by the Chief Executive Officer of the Company (the "CEO")
in the CEO's sole discretion; and (v) in the case of an Executive whose
Change-in-Status Date occurs before his or her 62nd birthday, the Committee or
the CEO, as applicable, must consent to the Executive's becoming a Transition
Officer, in accordance with Section 4.01(c) below.
 
(c)
Election.    An Executive shall make an election to become a Transition Officer
by delivering to the Committee (in the case of an election by the CEO) or to the
CEO (in the case of an election by any other Executive) a written notice
indicating the proposed Change-in-Status Date, on such form as the Committee may
from time to time prescribe. If the proposed Change-in-Status Date occurs before
the Executive's 62nd birthday, the Committee or the CEO, as applicable, shall
notify the Executive whether such election is accepted. If the proposed
Change-in-Status Date occurs on or after the Executive's 62nd birthday, such
election shall automatically be deemed accepted. If such election is accepted or
deemed accepted, the Committee or the CEO, as applicable, shall also (1) notify
the Executive whether the actual Change-in-Status Date will be the date proposed
by the Executive or a later or earlier date reasonably selected by the Committee
or the CEO, as applicable (but in no event earlier than the Executive's End
Date), and (2) enclose with such notice the Transition Period Agreement for
execution by the Executive.
 
 
 
 

50

--------------------------------------------------------------------------------


 
(d)
Transition Period.    If an Executive properly executes and returns the
Transition Period Agreement, does not revoke the Transition Period Agreement and
satisfies the other conditions set forth above, his or her election to become a
Transition Officer shall become effective upon the applicable Change-in-Status
Date, and the Executive shall thereafter serve as a Transition Officer during a
number of months (the "Transition Period") equal to the lesser of (i) the number
of the Executive's Years of Service (as defined below), or (ii) 18 months,
subject to the provisions of this Plan. An Executive's "Years of Service" shall
equal the number of 12-month intervals during the period beginning on the
earlier of the Executive's historical service date or company service date and
ending on the Change-in-Status Date, rounded down to the nearest complete
12-month interval (e.g., a period of 128 months and 3 days shall equal 10 "Years
of Service").
4.02
Transition Benefits.
 
(a)
Base Salary.    During an Executive's Transition Period, the Company shall pay
the Executive a base salary at the annualized rate in effect on the day
immediately preceding the Change-in-Status Date, but in no event lower than the
highest base salary in effect at any time between the Executive's Plan Start
Date and Change-in-Status Date, provided that the base salary payable under this
Section 4.02(a) shall be reduced in accordance with any across-the-board
reductions approved by the Committee prior to the Change-in-Status Date, which
reductions affect Company officers generally. (The annualized amount of such
base salary as in effect from time to time is referred to as the "Annual Base
Salary.") In no event shall an Executive be eligible for merit increases in base
salary during his or her Transition Period.
 
(b)
Annual Bonus.    In respect of each calendar year which ends during or on the
last day of an Executive's Transition Period, the Company shall pay to the
Executive an Annual Bonus (as defined below) in a lump sum on April 1st of the
following year (or such other date on which bonuses for such year are paid to
participants in the Company's Target Incentive Program or any successor plan
("TIP") generally). If the Transition Period ends on a date other than the last
day of a calendar year, the Company shall pay to the Executive (in lieu of an
Annual Bonus) a Prorated Annual Bonus (as defined below) in a lump sum in cash
within 60 days after the end of the Transition Period. The Executive shall not
be entitled to elect to defer any portion of the Prorated Annual Bonus under any
Deferred Compensation Plan.
 
 
For purposes of this Plan,
 
 
(i)
"Annual Bonus" shall mean an annual bonus equal to the product of the Annual
Base Salary and the Full Target Percentage (as defined below);
 
 
(ii)
"Full Target Percentage" shall mean the target percentage which the Executive
was eligible to receive under TIP on the day immediately preceding the
Change-in-Status Date without any adjustment, but in no event lower than the
Executive's highest target percentage in effect at any time between the
Executive's Plan Start Date and Change-in-Status Date, provided that the target
percentage shall be reduced in accordance with any across-the-board reductions
approved by the Committee prior to the Change-in-Status Date which reductions
affect Company officers generally; and
 
 
(iii)
"Prorated Annual Bonus" shall mean a bonus in an amount equal to the Annual
Bonus multiplied by a fraction, the numerator of which is the number of days
which have elapsed during the calendar year in question through the last day of
the Transition Period, and the denominator of which is 365.
 
(c)
Three-Year Incentive Plan Awards.    During an Executive's Transition Period,
any outstanding awards that the Executive has been granted under the Company's
Three-Year Incentive Plan or any successor plan ("LTIP") shall continue to vest
and become payable in accordance with the Company's policies as in effect from
time to time; provided, that such LTIP awards ("LTIP Awards") shall be computed
by reference to 100% of the target percentage the Executive would have received
pursuant to the terms of the original LTIP grant without any adjustment; and
provided, further, that in the case of a Tier III Executive, such an LTIP Award
shall not be paid unless the minimum corporate performance thresholds for the
applicable performance period are met.
 
(d)
Benefit Programs and Policies.    During an Executive's Transition Period, he or
she shall participate in Employee Plans and Compensation Plans as provided in
Section 1.02(d) above, except that: (i) the Executive shall not be eligible to
participate in TIP except to the extent and on the terms provided for above in
this Section 4.02; (ii) no new stock option grants shall be made to the
Executive; (iii) no new awards shall be granted to the Executive under LTIP;
(iv) no other new awards shall be granted to the Executive under any
Compensation Plans; (v) the Executive shall not be entitled to participate in
any other Compensation Plans; and (vi) the effect of the Executive's entering
the Transition Period for any incentive awards that the Executive holds
immediately before his or her Change in Status Date that are not specifically
provided for above shall be as provided in the applicable plans and/or
agreements.
 
 
 
 

51

--------------------------------------------------------------------------------


 
(e)
Special Benefits for Tier I Executives.    Without limiting the generality of
the foregoing, during his or her Transition Period, each Tier I Executive shall
be provided by the Company with an office and secretarial services.
4.03
Duties During Transition Period.    During an Executive's Transition Period, the
Executive shall serve as an officer of the Company in a position that is less
senior than his or her position during the Retention Period (and in any case not
an executive officer position), and shall devote substantially all of his or her
normal business time and efforts to the business of the Company, its
subsidiaries and its affiliates, the amount of such time to be sufficient to
permit him or her to diligently and faithfully serve and endeavor to further its
interests to the best of his or her ability. Subject to the foregoing, and to
the requirements of the Executive's Agreement(s) then in effect, the Executive
may participate in various civic and philanthropic activities, may serve on
boards of directors and committees of not-for-profit organizations of the
Executive's choice, and, to the extent consistent with the policies of the
Company, may serve as a non-employee director of one or more corporations
(unless the Committee concludes that such service would be inappropriate or not
in the best interests of the Company).
ARTICLE 5. CONTINUED EMPLOYMENT PERIOD
5.01
Employee Status.    For the five-year period beginning immediately following the
end of the Transition Period (the "Continued Employment Period"), the Executive
shall serve as a staff employee of the Company, with the pay and benefits
provided for in this Article 5, provided that the Executive: (a) remains an
employee of the Company through the end of his or her Transition Period;
(b) properly executes a Continued Employment Period Agreement not later than the
last day of the Transition Period; (c) does not revoke such Continued Employment
Period Agreement; and (d) complies with all Agreements that he or she is
required under this Plan to execute.
5.02
Continued Employment Benefits.
 
(a)
Base Salary.    During an Executive's Continued Employment Period, the Company
shall pay the Executive a base salary (the "Continued Employment Period Salary")
at an annual rate equal to a percentage of his or her Annual Base Salary as in
effect at the end of the Transition Period, which percentage is set forth
opposite his or her name on Appendix A hereto. In no event shall an Executive be
eligible for merit increases in base salary during his or her Continued
Employment Period.
 
(b)
Three-Year Incentive Plan Awards.    During an Executive's Continued Employment
Period, any outstanding awards under LTIP shall be treated as provided in
Section 4.02(c) above.
 
(c)
Benefit Programs and Policies.    During an Executive's Continued Employment
Period, he or she shall participate in Employee Plans and Compensation Plans as
provided in Section 1.02(d) above, except that: (i) the Executive shall not be
eligible to participate in TIP; (ii) no new stock option grants shall be made to
the Executive; (iii) no new awards shall be granted to the Executive under LTIP;
(iv) no other new awards shall be granted to the Executive under any
Compensation Plans; (v) the Executive shall not be entitled to participate in
any other Compensation Plans; and (vi) the effect of the Executive's entering
the Continued Employment Period for any incentive awards that the Executive
holds immediately before the beginning of his or her Continued Employment Period
that are not specifically provided for above shall be as provided in the
applicable plans and/or agreements.
 
(d)
Special Benefits for Tier I Executives.    Without limiting the generality of
the foregoing, during the portion of his or her Continued Employment Period
ending on the second anniversary of his or her Change-in-Status Date, each
Tier I Executive shall be provided by the Company with an office and secretarial
services.
5.03
Time Devoted to Duties During Continued Employment Period.    During an
Executive's Continued Employment Period, the Executive shall devote such time to
the business of the Company as may be reasonably requested by the Company from
time to time, which requests shall be appropriate taking into account the
compensation the Executive is receiving hereunder and the Executive's outside
activities, services and arrangements permitted by the next sentence; provided,
that in any event the Executive may be required by the Company to devote
sufficient time to qualify for "part-time benefits-eligible" status (which is
20 hours per week, as of December 17, 2002). During the Continued Employment
Period, the Executive may participate in various civic and philanthropic
activities, may serve on boards of directors and committees of not-for-profit
organizations of the Executive's choice, may serve as a member of one or more
corporate boards of directors and may engage in a full-time employment
arrangement with another organization of the Executive's choice, provided that
such activities do not violate the Executive's obligations under the Executive's
Agreement(s) then in effect.
5.04
No Offset.    In the event that an Executive shall engage in any employment
arrangement permitted by Section 5.03 above (including without limitation
self-employment) during the Continued Employment Period, no amount paid to or
earned by such Executive therefrom shall reduce any payments or other benefits
due such Executive pursuant to this Plan.
 
 
 
 

52

--------------------------------------------------------------------------------


ARTICLE 6. TERMINATION OF EMPLOYMENT
6.01
Death or Disability.    An Executive's employment shall terminate automatically
upon his or her death during any Employment Period. In the event that (a) the
Committee determines in good faith that an Executive is suffering from a
"Disability" (together with its various cognates, as defined below) and (b) the
appropriate decisionmaker under any applicable Company plan or program providing
long-term disability benefits to the Executive (a "Disability Plan") similarly
determines that the Executive is eligible for such benefits by virtue of the
Executive's disability (as defined for purposes of such plan or program), the
Company may deliver to the Executive written notice (a "Disability Termination
Notice") in accordance with Section 6.05 above of the Company's intention to
terminate the Executive's employment. In such event, the Executive's employment
shall terminate effective on the later of (y) the 30th day after receipt of such
Disability Termination Notice by the Executive or (z) the first date on which
the Executive becomes eligible for long-term disability benefits under the
principal Disability Plan applicable to the Executive (the "Disability Effective
Date"), provided, however, that (1) in the interim the Executive shall not have
returned to full-time performance of the Executive's duties and/or (2) the
Executive shall not have delivered to the Committee within 30 days of receipt of
a Disability Termination Notice a written objection thereto (an "Objection"). In
the event of a timely Objection, any termination of the Executive shall be
suspended and the Executive shall be promptly examined by two physicians or
other professionals skilled in the relevant field, one selected by the Executive
and one by the Committee. Each of the two professionals shall issue a written
opinion within 15 days following the completion of his or her examination as to
whether the Executive is Disabled in accordance with the definition provided in
this Plan. If the two professionals agree, each of the Executive and the Company
shall be bound by their joint conclusion. If the two professionals disagree,
they shall jointly agree on a third professional to conduct a similar
examination. Each of the Executive and the Company shall be bound by the
conclusion of such third professional. The Executive agrees to each such
examination and to waive any confidentiality rights necessary to allow each of
the professionals conducting such examinations to do so. The Company shall pay
all fees and costs of all such examinations. In the event of a disagreement as
to the determination of the Executive's disability for purposes of a Disability
Plan, such disagreement shall be resolved as provided for in such Disability
Plan. For purposes of this Plan, the term "Disability" shall mean the material
inability of the Executive, due to injury, illness, disease or bodily, mental or
emotional infirmity, to carry out the job responsibilities which such Executive
held or the tasks to which such Executive was assigned at the time of the
incurrence of such Disability, which inability is reasonably expected to be
permanent or of indefinite duration exceeding one year.
6.02
Cause.    The Company may terminate an Executive's employment at any time for
Cause. For purposes of this Plan, "Cause" means: (i) the willful failure of an
Executive to perform substantially all of the Executive's material duties with
the Company (other than any failure resulting from incapacity resulting from
physical or mental illness), after written demand for substantial performance is
delivered to the Executive by the Committee or the CEO; or (ii) a willful
violation of the Company's material rules and policies (including without
limitation the Standards of Business Conduct) as in effect from time to time; or
(iii) the Executive's commission of any act or acts involving dishonesty, breach
of fiduciary obligation to the Company, fraud, illegality, malfeasance or moral
turpitude; or (iv) the Executive commits a criminal or civil violation or other
improper act involving fraud or dishonesty; or (v) the Executive is found liable
for or guilty in a civil matter of engaging in discriminatory conduct in
violation of any labor or employment laws or in violating or contributing to a
violation of an employee's civil rights; or (vi) the Executive materially
breaches the terms of the Plan by revoking any Agreement that the Executive is
required to execute, or by failing properly to execute, or violating any one or
more of the provisions of, any Agreement that the Executive is required to
execute; or (vii) the Executive refuses to carry out clearly assigned material
duties or is otherwise insubordinate. Any act or failure to act, on the part of
an Executive, that is described in clause (i), (ii), (vi) or (vii) of the
preceding sentence of which the Committee receives actual notice shall not be
considered "Cause" unless the Committee, the Board or an executive officer of
the Company notifies the Executive that such act or failure to act is or may be
considered "Cause" within one year after the Committee first receives such
actual notice. For purposes of this provision, no act or failure to act, on the
part of an Executive, shall be considered "willful," unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive's action or omission was in the best interests of the
Company. Any act, or failure to act, on the part of an Executive, based upon
authority given pursuant to a resolution duly adopted by the Board or upon the
instructions of the CEO or an officer of the Company senior in rank to the
Executive to whom the Executive reports or based upon the advice of counsel for
the Company shall be conclusively presumed to be done, or omitted to be done, by
the Executive in good faith and in the best interests of the Company. The
cessation of employment of an Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of a majority of the Board at a
meeting of the Board called and held upon appropriate notice (after reasonable
notice is provided to the Executive and the Executive is given an opportunity,
together with counsel, to be heard before the Board), finding that, in the good
faith opinion of the Board, the Executive is guilty of the conduct described in
this paragraph, and specifying the particulars thereof in detail.
 
 
 
 

53

--------------------------------------------------------------------------------


6.03
Good Reason.    During a Tier I Executive's Retention Period and Transition
Period, the Tier I Executive may terminate his or her employment at any time for
Good Reason. For purposes of this Plan, "Good Reason" shall mean:
 
(a)
the assignment to the Executive of any duties inconsistent in any respect with
the Executive's position (including without limitation status, offices, titles
and reporting requirements), authority, duties or responsibilities as of the
Executive's Plan Start Date, or any other action by the Company which results in
a diminution in such position, authority, duties or responsibilities, excluding
for this purpose (1) an isolated, insubstantial and inadvertent action, and
(2) any material change in status, duties and responsibilities that is expressly
contemplated by this Plan; or
 
(b)
the relocation of the Executive's principal place of employment to a location
outside the greater Chicago metropolitan area.
 
Notwithstanding the foregoing: (A) a Tier I Executive's termination of his or
her employment shall not be considered to be for Good Reason if he or she has
consented in writing to the occurrence of the event that constitutes Good
Reason; and (B) a Tier I Executive's termination of his or her employment shall
not be considered to be for Good Reason unless the Executive shall have
delivered a written notice to the Committee within 30 days of his or her first
having actual knowledge of the occurrence of the event that constitutes Good
Reason, stating that he or she intends to terminate his or her employment for
Good Reason and specifying the factual basis for such termination, and such
event is not cured within 30 days of the Committee's receipt of such notice.
6.04
Termination of Employment By the Company For Any Other Reason.    During an
Executive's Retention Period, the Company may also terminate the Executive's
employment for any reason other than Cause by written notice to the Executive in
accordance with Section 6.05 below of its intention to terminate the Executive's
employment. During an Executive's Transition Period and Continued Employment
Period, the Company may not terminate the Executive's employment other than for
Cause or Disability.
6.05
Notice of Termination.    Any termination of an Executive's employment by the
Company or the Executive pursuant to this Article 6 shall be communicated by
Notice of Termination to the other party hereto given in accordance with this
Section 6.05. For purposes of this Plan, a "Notice of Termination" means a
written notice which (i) indicates the specific termination provision in this
Plan relied upon, (ii) to the extent applicable, sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive's employment under the provision so indicated, and (iii) if the Date
of Termination (as defined in Section 6.06 below) is other than the date of
receipt of such notice, specifies the termination date (which date shall be not
more than 30 days after the giving of such notice). The failure by the Executive
or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive's or the Company's rights hereunder.
6.06
Date of Termination.    "Date of Termination" means (i) if an Executive's
employment is terminated other than as a result of the Executive's death or
Disability, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive's employment is
terminated as a result of the Executive's death, the date of death, and (iii) if
the Executive's employment is terminated as a result of the Executive's
Disability, the Disability Effective Date.
ARTICLE 7. OBLIGATIONS OF THE COMPANY UPON TERMINATION
7.01
By an Executive for Good Reason; By the Company Other Than for Cause.    This
Section 7.01 sets forth the consequences of the following terminations of
employment: (i) a termination of the employment of a Tier I, Tier II or Tier III
Executive by the Company during his or her Retention Period other than for
Cause; and (ii) a termination by a Tier I Executive of his or her employment for
Good Reason during his or her Retention Period or Transition Period. In each
such case, provided that the Executive properly executes a Termination
Agreement, does not revoke such Termination Agreement, and complies with all
Agreements that he or she is required under this Plan to execute:
 
(a)
the Company shall pay the following amounts (collectively, the "Termination
Payments") to the Executive in a lump sum in cash:
 
 
(i)
the Accrued Obligations (as defined below),
 
 
(ii)
the Earned Bonus (as defined below), if any,
 
 
(iii)
the Severance Benefit (as defined below), and
 
 
(iv)
the Welfare Benefit (as defined below); and

54

--------------------------------------------------------------------------------




 
 
 
 
 
(b)
the following categories of stock options shall vest as of the Executive's Date
of Termination and remain exercisable until the first to occur of (x) the fifth
anniversary (if the Executive is a Tier I Executive or a Tier II Executive) or
the third anniversary (if the Executive is a Tier III Executive) of the Date of
Termination or (y) the latest date on which such options would have expired, had
the Executive's employment not terminated: (i) all options that are vested as of
the Executive's Date of Termination; and (ii) all options that would have vested
within five years (if the Executive is a Tier I Executive or a Tier II
Executive) or within three years (if the Executive is a Tier III Executive)
following the Executive's Date of Termination, if the Executive had remained
employed by the Company.
 
The Termination Payments shall be paid not later than the latest of (1) the 60th
day following the Date of Termination, (2) the first day on which the Executive
has properly executed the Termination Agreement and the Termination Agreement
has ceased to be revocable (and has not been revoked), and (3) in the case of
any Earned Bonus for a year that ends during the Executive's Retention Period,
the date on which bonuses under TIP for such year are paid to TIP participants
generally.
 
For purposes of this Plan:
 
(A)
"Accrued Obligations" shall mean the sum of (1) any unpaid base salary accrued
through the Date of Termination and (2) any accrued vacation pay, in each case
to the extent not previously paid;
 
(B)
"Discount Rate" shall mean the interest rate equal to the Prime Rate as reported
in The Wall Street Journal, Midwest Edition, as in effect on the Date of
Termination;
 
(C)
"Earned Bonus" means any annual bonus under TIP in respect of any calendar year
ended before the Date of Termination to which the Executive would have been
entitled under TIP (if the Date of Termination is during the Retention Period)
and under this Plan (if the Date of Termination is during the Transition
Period), if his or her employment had not terminated;
 
(D)
"Severance Benefit" means a lump sum payment equal to the aggregate amounts of
Annual Base Salary, Annual Bonuses (excluding Earned Bonuses) and/or Continued
Employment Period Salary that would have been payable to the Executive if his or
her employment had continued through the end of the Continued Employment Period,
discounted from the scheduled payment dates to the Date of Termination by
reference to the Discount Rate;
 
(E)
"Target Percentage" shall mean the target percentage of the annual bonus that
the Executive was eligible to receive under TIP on the day immediately preceding
the Change-in-Status Date without any adjustment, but in no event lower than the
Executive's highest target percentage in effect at any time between the
Executive's Plan Start Date and Change-in-Status Date, provided that the target
percentage shall be reduced to reflect any across-the-board reductions
implemented by the Committee prior to the Change-in-Status Date, which
reductions affect Company officers generally; and
 
(F)
"Welfare Benefit" shall mean a lump sum payment in lieu of continued
participation in those Benefit Plans that provide health, medical, dental and
life insurance benefits an amount equal to the estimated cost that the Company
would have incurred to provide benefits under such plans to the Executive
through the end of the Continued Employment Period (as reasonably determined by
the Committee in its sole discretion on the Date of Termination).
 
In determining the Severance Benefit and the Welfare Benefit, the following
rules shall apply. If an Executive's employment has terminated during his or her
Retention Period, such amounts shall be determined as if Date of Termination had
been his or her Change-in-Status Date, and he or she had remained employed
during the Transition Period and a full five-year Continued Employment Period
thereafter. If an Executive's employment has terminated during his or her
Transition Period, such amounts shall be determined as if he or she shall had
remained employed during the remainder of the Transition Period and for a full
five-year Continued Employment Period thereafter.
7.02
Death; Disability.    If, during any of an Executive's Employment Periods, the
Executive dies or the Executive's employment is terminated by reason of
Disability, the Company shall have no further obligations to the Executive or
the Executive's legal representatives pursuant to this Plan, other than for:
 
(a)
payment of the Accrued Obligations and any Earned Bonus for a year that ends
after the Retention Period in a lump sum in cash within 60 days of the Date of
Termination, and any Earned Bonus for a year that ends during the Retention
Period at the same time as bonuses under TIP for that year are paid to TIP
participants generally; and
 
(b)
payment or provision of death benefits or disability benefits, as applicable,
equal to the benefits provided by the Company to the estates and beneficiaries
of other employees of the Company at the level in which the Executive was
serving at the time of his or her death or termination for Disability, as
applicable.
 
 
 
 

55

--------------------------------------------------------------------------------


7.03
By the Company for Cause.    If an Executive's employment is terminated during
any of his or her Employment Periods by the Company for Cause, the Company shall
have no further obligations to the Executive pursuant to this Plan other than to
pay the Executive the Accrued Obligations in a lump sum in cash within 60 days
after the Date of Termination.
7.04
By a Tier I Executive Without Good Reason or a Tier II or Tier III Executive for
any Reason.    If (a) a Tier I Executive terminates his or her employment during
his or her Retention Period or Transition Period without Good Reason, or during
his or her Continued Employment Period for any reason, or (b) a Tier II or
Tier III Executive terminates his or her employment during any of his or her
Employment Periods for any reason or no reason, the Company shall have no
obligation to the Executive pursuant to this Plan other than to pay the
Executive the Accrued Obligations and any Earned Bonus for a year that ends
after the Retention Period in a lump sum in cash within 60 days of the Date of
Termination, and any Earned Bonus for a year that ends during the Retention
Period at the same time as bonuses for that year under TIP are paid to TIP
participants generally.
7.05
Change of Control Employment Agreement.    Notwithstanding any other provision
of this Plan, in no event shall an Executive be entitled to receive Termination
Benefits under this Plan in connection with a termination of employment for
which the Executive is eligible to elect, and does elect, to receive severance
benefits under a change of control employment agreement with the Company.
ARTICLE 8. LEGAL FEES AND OTHER EXPENSES
8.01
Entitlement to Reimbursement.    If an Executive incurs legal and other fees or
other expenses in a good faith effort to obtain pay or benefits under this Plan,
regardless of whether the Executive ultimately prevails, the Company shall
reimburse the Executive on a monthly basis upon the written request for such
fees and expenses to the extent not reimbursed under the Company's officers and
directors liability insurance policy, if any. The existence of any controlling
case or regulatory law which is directly inconsistent with the position taken by
the Executive shall be evidence that the Executive did not act in good faith.
8.02
Method of Reimbursement.    Reimbursement of legal fees and expenses under this
Article 8 shall be made monthly upon the written submission of a request for
reimbursement, together with evidence that such fees and expenses are due and
payable or were paid by the Executive. If the Company shall have reimbursed the
Executive for legal fees and expenses and it is later determined that the
Executive was not acting in good faith, all amounts paid on behalf of, or
reimbursed to, the Executive shall be promptly refunded to the Company.
ARTICLE 9. AMENDMENT AND TERMINATION OF THIS PLAN
This Plan shall be effective on the Effective Date and shall remain in effect
until the later of (i) October 24, 2007, or (ii) a date that is two years after
the date on which the Company gives written notice to all Executives of its
intention to terminate this Plan. The Company has the right to amend this Plan
in whole or in part at any time; provided that no amendment of this Plan shall
be effective as to any Executive who is or may reasonably be expected to be
materially adversely affected thereby (an "Affected Executive") until the later
of (i) October 1, 2004, or (ii) a date that is two years after the date on which
the Company gives written notice to all Affected Executives of its intention to
adopt such amendment, unless such Executive consents in writing. Notwithstanding
the foregoing, no Plan termination or amendment shall become effective during
the Transition Period or Continued Employment Period as to any Affected
Executive unless such Executive consents in writing. Any purported Plan
termination or amendment in violation of this Article 9 shall be void and of no
effect.
ARTICLE 10. MISCELLANEOUS PROVISIONS
10.01
Successors.    This Plan shall be binding upon the Company and its successors
and assigns.
10.02
Executive Information.    Each Executive shall notify the Committee of his or
her mailing address and each change of mailing address to the extent that he or
she has not previously informed the Company thereof. In addition, each Executive
shall furnish the Committee with any other information and data that the
Committee reasonably considers necessary for the proper administration of this
Plan and the Executive's Agreements. The information provided by the Executive
under this Section 10.02 shall be binding upon the Executive, his or her
dependents and any beneficiaries for all purposes of this Plan and the
Agreements. The Committee shall be entitled to rely on any representations
regarding personal facts made by a Executive, his or her dependents or
beneficiaries, unless it has knowledge that such representations are false.
 
 
 
 

56

--------------------------------------------------------------------------------


10.03
Payments to Beneficiary.    If an Executive dies before receiving amounts to
which he or she is entitled under this Plan or any Agreement, such amounts shall
be paid to the Beneficiary (as defined below) or if none, to the Executive's
estate. If a Beneficiary dies before complete payment of any benefits
attributable to a deceased Executive, the remaining benefits shall be paid the
Beneficiary's estate. For purposes of this Plan, a "Beneficiary" shall mean any
person, firm, corporation, partnership, venture or other entity of any kind,
including without limitation any entity which is tax-exempt under
Section 501(c)(3) of the Internal Revenue Code, designated in writing by an
Executive in accordance with procedures established by the Committee.
10.04
Notices.    Any notice, request, election, or other official communication under
this Plan or any Agreement shall be in writing and shall be delivered
personally, by courier service, by registered or certified mail, return receipt
requested or (in the case of the Company, the CEO or the HR Official (as defined
in the Agreements)) by facsimile, and shall be effective upon actual receipt by
the party to which such notice shall be directed, and shall be addressed as
follows: (i) if to the Company, or McDonald's Corporation, One McDonald's Plaza,
Oak Brook IL 60523, Attention: Corporate Secretary, facsimile:(630) 623-0497,
(ii) if to the CEO or the HR Official, to such official at One McDonald's Plaza,
Oak Brook, Illinois 60523, facsimile:(630) 623-7409, and (iii) if to an
Executive, the last mailing address as specified by the Executive in accordance
with Section 10.02 above.
10.05
Right to Amend Compensation Plans and Employee Plans.    Nothing in this Plan or
any Agreement shall be construed to limit the ability of the Company to amend or
terminate any of the Compensation Plans and Employee Plans, and any such
terminations or amendments shall be effective as to the Executives.
10.06
Non-Alienation.    No Executive shall have the right to assign, transfer or
anticipate an interest in any benefit under this Plan or any Agreement.
10.07
Severability.    If any one or more articles, sections or other portions of this
Plan or of any Agreement are declared by any court or governmental authority to
be unlawful or invalid, such unlawfulness or invalidity shall not serve to
invalidate any article, section or other portion not so declared to be unlawful
or invalid. Any article, section or other portion so declared to be unlawful or
invalid shall be construed so as to effectuate the terms of such article,
section or other portion to the fullest extent possible while remaining lawful
and valid.
10.08
No Waiver.    The Company's or an Executive's failure to insist upon strict
compliance with any provision of this Plan or of any Agreement shall not be
deemed a waiver of such provision or any other provision of this Plan or of any
Agreement. The Company or an Executive may waive any or all of the provisions of
this Plan or of any Agreement only by signing a document to that effect. A
waiver of any provision of this Plan or of any Agreement shall not be deemed a
waiver of any other provision, and any waiver of any default in any such
provision shall not be deemed a waiver of any later default thereof or of any
other provision.
10.09
Governing Law.    This Plan is an "employee benefit plan" within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
("ERISA"). It is intended to constitute a "welfare plan" within the meaning of
Section 3(1) of ERISA, but to the extent it is held to be a "pension plan"
within the meaning of Section 3(2) of ERISA, it constitutes an unfunded plan
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees. To the extent not
preempted by federal law, this Plan and all Agreements shall be interpreted and
construed in accordance with the laws of the State of Illinois, without regard
to any otherwise applicable conflicts of law or choice of law principles.
10.10
Captions.    The captions of the Sections and Articles of this Plan are not a
part of the provisions hereof and shall have no force or effect.
10.11
No Mitigation or Offset.    In no event shall any Executive or the Company be
obligated to take any action by way of mitigation of any damages caused by the
breach by the Company or any Executive, as applicable, of its, his or her
obligations under this Plan. No Executive's Termination Benefits shall be
reduced by any compensation that the Executive earns after his or her Date of
Termination from employment or self-employment, provided that such employment or
self-employment does not violate the Executive's obligations under his or her
Agreements.


 
 
McDonald's Corporation
Date: December 18, 2002
 
 
/S/
 
Robert N. Thurston    

--------------------------------------------------------------------------------

    By   Robert N. Thurston
Chairman, Compensation Committee             

57

--------------------------------------------------------------------------------

Appendix A

Tier   Name   Plan start date   End date   Percentage for salary
during continued
employment period

--------------------------------------------------------------------------------

I   Jack M. Greenberg   April 29, 1998   April 29, 2003   50% I   James R.
Cantalupo   April 29, 1998   April 29, 2001   50%
II
 
Claire H. Babrowski
 
October 1, 1998
 
October 1, 2001
 
35% II   James A. Skinner   October 1, 1998   October 1, 2001   35% II   Stanley
R. Stein   October 1, 1998   October 1, 2001   35%
III
 
Charles H. Bell
 
October 29, 2002
 
October 29, 2005
 
35% III   Michael J. Roberts   October 29, 2002   October 29, 2005   35% III  
Gloria Santona   October 29, 2002   October 29, 2005   35% III   Jack Daly  
October 29, 2002   October 29, 2005   35% III   Eduardo Sanchez   October 29,
2002   October 29, 2005   35% III   Matthew H. Paull   October 29, 2002  
October 29, 2005   35% III   Lynn Crump-Caine   October 29, 2002   October 29,
2005   35% III   Mats Lederhausen   October 29, 2002   October 29, 2005   35%
III   Russell P. Smyth   October 29, 2002   October 29, 2005   35%

--------------------------------------------------------------------------------

                    

58

--------------------------------------------------------------------------------

Appendix B. Index of Defined Terms

Accrued Obligations   Section 7.01(A) Affected Executive   Article 9 Agreement  
Section 1.02(b) Annual Base Salary   Section 4.02(a)(i) Annual Bonus  
Section 4.02(b)
Beneficiary
 
Section 10.03 Board   Section 2.01
Cause
 
Section 6.02 CEO   Section 4.01(b) Change-in-Status Date   Section 4.01(a) Claim
  Section 2.13(a) Claimant   Section 2.13(a) Committee   Section 2.01 Company  
Introduction Compensation Plans   Section 1.02(d) Continued Employment Period  
Section 5.01 Continued Employment Period Agreement   Section 1.02(c) Continued
Employment Period Salary   Section 5.02
Date of Termination
 
Section 6.06 Deferred Compensation Plans   Section 1.02(e) Disability  
Section 6.01 Disability Effective Date   Section 6.01 Disability Plan  
Section 6.01 Discount Rate   Section 7.01(B)
Earned Bonus
 
Section 7.01(C) Effective Date   Introduction Employee Plans   Section 1.02(d)
Employment Periods   Section 1.02(a) End Date   Appendix A Executives  
Section 1.02(a)
Full Target Percentage
 
Section 4.02(b)(ii)
Good Reason
 
Section 6.03
HR Official
 
Section 10.04
LTIP
 
Section 4.02(c) LTIP Awards   Section 4.02(c)
Notice of Termination
 
Section 6.05
Objection
 
Section 6.01
Plan
 
Introduction Plan Administrator   Section 2.02 Prorated Annual Bonus  
Section 4.02(b)(iii)
Relevant Prior Benefits
 
Section 1.02(c) Retention Period   Article 3
Severance Benefit
 
Section 7.01(D)
Target Percentage
 
Section 7.01(E) Termination Agreement   Section 1.02(b) Termination Benefits  
Section 1.02(b) Termination Payments   Section 7.01(a) Tier I Executive  
Appendix A Tier II Executive   Appendix A Tier III Executive   Appendix A TIP  
Section 4.02(b) Transition Benefits   Section 4.01(a) Transition Officer  
Section 4.01(a) Transition Period   Section 4.01(d) Transition Period Agreement
  Section 1.02(b)
Violation
 
Section 1.02(c)
Welfare Benefit
 
Section 7.01(F)
Years of Service
 
Section 4.01(d)

59

--------------------------------------------------------------------------------

Exhibit A. Transition Period Agreement

THIS TRANSITION PERIOD AGREEMENT (this "Agreement") is entered into as of
this    day of                          ,    , by and between McDonald's
Corporation, a Delaware corporation (the "Company")
and                          (the "Executive"), pursuant to the Company's
Executive Retention Plan (the "Plan"), a copy of which is attached hereto as
Exhibit A.

WITNESSETH:

WHEREAS, the Executive is a Tier    Executive under the Plan; and

WHEREAS, if the Executive complies with his/her obligations under the Plan,
he/she will hereafter be entitled to substantial compensation and benefits under
the Plan to which he/she would not otherwise be entitled; and

WHEREAS, the Executive is required under the Plan to execute this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:

1.Definitions.    Capitalized terms used but not defined in this Agreement shall
have the meanings given to them in the Plan. The following terms shall have the
meanings set forth below:

Agreement.    defined in the first paragraph above.

Company.    defined in the first paragraph above.

Company Property.    all records, documents, materials, papers, computer records
or print-outs belonging to McDonald's, including without limitation those
containing Confidential Information and Trade Secrets.

Competing Business.    any Person (and any branches, offices or operations
thereof) that is a material and direct competitor of McDonald's in any country
in the world or in any state of the United States by virtue of selling,
manufacturing, processing or promoting any product that is substantially similar
to, competes with, or is intended to compete with, replace, or duplicate in the
market any product that was sold or under development by McDonald's during the
five years (or shorter period of the Executive's employment with the Company)
preceding the date of execution of this Agreement or with respect to which the
Executive has had specific knowledge and involvement.

Confidential Information and Trade Secrets.    all valuable and unique tangible
and intangible information and techniques acquired, developed or used by
McDonald's relating to its business, operations, employees and customers, which
gives McDonald's a competitive advantage in the businesses in which McDonald's
is engaged, including without limitation processes, methods, techniques,
systems, computer data, formulae, patents, models, devices, compilations,
customer lists, supplier lists or any information of whatever nature that gives
McDonald's an opportunity to obtain an advantage over competitors who do not
know or use such data or information.

Executive.    defined in the first paragraph above.

HR Official.    the Company's Senior Executive Vice President of Human Resources
(or any successor position).

McDonald's.    the Company and its subsidiaries, divisions, affiliates and
related companies.

McDonald's-Related Person.    any director, officer, employee or franchisee of
the Company or any of its subsidiaries, divisions, affiliates and related
companies.

Other Separation Benefits.    defined in Section 9(c) below.

Person.    a person, firm, corporation, partnership, venture or other entity of
any kind.

Plan.    defined in the first paragraph above.

Recovery Period.    defined in Section 10(c)(iii) below.

Release Date.    the Executive's Change-in-Status Date.

Released Persons.    defined in Section 9(a) below.

Specified Competitors.    the entities listed on Exhibit B hereto and their
respective subsidiaries and affiliates, as required by Section 1.02(b) of the
Plan.

Stock Option Gains.    defined in Section 10(c)(iv) below.

Violation.    defined in Section 8(a) below.

60

--------------------------------------------------------------------------------

2.Relationship of Agreement to Plan.    The Executive hereby agrees to be bound
by the terms of the Plan, and to fulfill all of his/her obligations under the
Plan, including without limitation to render services as set forth in the Plan
and to execute additional Agreement(s) as and when required by the Plan. The
provisions of the Plan, including without limitation the provision regarding
administration in Article 2 of the Plan, are applicable to this Agreement and to
the obligations of the Company and the Executive hereunder, and are hereby
incorporated by reference into this Agreement. However, any amendments made to
the Plan after the date of this Agreement will not apply to the Executive.

3.Circumstances Requiring Agreement.    The Executive has given notice pursuant
to Section 4.01 of the Plan of his/her election to become a Transition Officer[,
and the [CEO](1) [Committee](2) has consented to such election](3). Accordingly,
the Executive's Change-in-Status Date shall be                          ,
    and the Executive's Transition Period shall be the period
from                          ,     to                          ,    . This
Agreement constitutes the Executive's Transition Period Agreement.

4.Compensation and Benefits.    During the Executive's Transition Period, the
Executive shall receive the compensation and benefits provided for in Article 4
of the Plan, subject to the Executive's compliance with the requirements of the
Plan and this Agreement. In addition, if the Executive remains employed through
the end of the Transition Period and otherwise complies with the requirements of
the Plan and this Agreement, including without limitation executing and not
revoking a Continued Employment Period Agreement, the Executive shall receive
the compensation and benefits provided for in Article 5 of the Plan during
his/her Continued Employment Period. Finally, upon the termination of the
Executive's employment, he/she shall receive the compensation and benefits (if
any) provided for in such circumstances under Article 7 of the Plan.

5.Company Property and Confidentiality. (a)Acknowledgements.    The Executive
acknowledges that (i) it is the policy of McDonald's to maintain as secret and
confidential all Confidential Information and Trade Secrets; (ii) all
Confidential Information and Trade Secrets are the sole and exclusive property
of McDonald's; and (iii) disclosure of Confidential Information and Trade
Secrets would cause significant damage to McDonald's.

(b)Company Property.    The Executive agrees to turn all Company Property over
to the CEO or the CEO's designee, at or as promptly as practicable following the
execution of this Agreement, except for Company Property that is necessary to
perform his or her assigned functions during the Transition Period or the
Continued Employment Period. The Executive also agrees to turn any Company
Property that the Executive retains after the date of this Agreement pursuant to
the preceding sentence over to the CEO or the CEO's designee as soon as it is no
longer necessary for the Executive to retain such Company Property in order to
perform such assigned functions, and in any event not later than the last day of
the Executive's employment with the Company.

(c)Confidentiality.    The Executive shall not, without obtaining the Company's
consent pursuant to Section 7 below, use, disclose, furnish or make accessible
to any Person any Confidential Information and Trade Secrets obtained during the
Executive's employment with the Company at any time (including, without
limitation, during or after the Retention Period, the Transition Period or the
Continued Employment Period) for so long as such information remains
confidential or secret, except as required by the duties of the Executive's
employment with the Company. 6.Other Covenants.

(a)Acknowledgements.    The Executive acknowledges that McDonald's is engaged in
a highly competitive, global business that requires the preservation of
Confidential Information and Trade Secrets. The Executive further acknowledges
that McDonald's has near-permanent relationships with vendors, affiliates,
customers, suppliers, manufacturers, alliance partners, employees and service
organizations, which McDonald's has a legitimate interest in protecting.
Finally, the Executive acknowledges that the covenants set forth in this
Section 6 are reasonable under the circumstances, that he or she has the skill
and ability to find alternative commensurate work not in violation of such
covenants and the Executive has the wherewithal to support himself/herself and
his/her family without violating such covenants, including without limitation
the covenant not to compete provided for in Section 6(b) below.

--------------------------------------------------------------------------------


(1) For Agreements other than with the CEO. (2) For Agreements with the CEO. (3)
Include only if the Change-in-Status Date is before the Executive's sixty-second
birthday.

61

--------------------------------------------------------------------------------

(b)Noncompetition.    The Executive agrees to not work for or provide services
to a Competing Business or to the Specified Competitors during the portion of
his/her Employment Periods that follows the date of execution of the Agreement
and for two years following any termination of the Executive's employment.

(c)Other Covenants.    In addition, the Executive shall not, at any time during
the Executive's employment with the Company: (i)Promote, sell or create any
product sold by a Competing Business or a Specified Competitor;

(ii)Provide marketing services, consultation or services to enhance the sales of
a Competing Business or a Specified Competitor; or

(iii)Use the McDonald's name or any other brand name of McDonald's, or the fact
of the Executive's affiliation or former affiliation with McDonald's, in any
manner that aids or benefits, or is intended to aid or benefit, a Competing
Business or a Specified Competitor.
(d)Exceptions.    It shall not be considered a violation of this Section 6 for
the Executive to engage in any of the following:

(i)The performance of services for and on behalf of an investment banking or
commercial banking, auditing or consulting firm during the Continued Employment
Period or at any time after the termination of the Executive's employment, so
long as the Executive is not personally engaged in rendering services to or
soliciting business of a Competing Business or any of the Specified Competitors;
and

(ii)Being the record or beneficial owner of up to one (1) percent of the
outstanding voting securities of any publicly traded entity, provided that such
investment does not create a conflict of interest between the Executive's duties
hereunder and the Executive's interest in such investment or otherwise violate
the Company's rules and policies (including without limitation the Standards of
Business Conduct).
(e)No Solicitation or Hiring of Employees.    The Executive shall not, during
the portion of his/her Employment Periods that follows the date of execution of
the Agreement and for two years following any termination of the Executive's
employment, solicit or attempt to solicit any employee (other than the
Executive's administrative assistant), consultant, franchisee, supplier or
independent contractor of McDonald's to terminate, alter, or lessen that party's
affiliation with McDonald's or to interfere with or violate the terms of any
agreement or understanding between such entity, employee or person and
McDonald's.

(f)No Disparagement.    The Executive shall not, during the portion of his/her
Employment Periods that follows the date of execution of the Agreement and for
three years following any termination of the Executive's employment, (i) make
any public disclosures or publish any articles or books about McDonald's, its
business or any McDonald'sRelated Person, or grant an interview to any
representative of the public media, without the prior written consent of the
CEO, or (ii) intentionally publish any statement or make any disclosure about
McDonald's, its business or any McDonald's-Related Person that is disparaging,
derogatory or otherwise casts a bad light on McDonald's, its business or any
McDonald's-Related Person.



7.Consent Procedure. (a)Seeking Consent.    The Executive may seek the Company's
consent to engage in any of the activities prohibited by Section 6 above, by
providing written notice thereof to the Company addressed to the HR Official [or
to the CEO](4), including a full and complete disclosure in writing to the
Company of all the relevant facts, including without limitation the services to
be rendered or activities to be engaged in, places of employment, performance of
services or activities, compensation to be paid, expertise to be provided,
amount to be invested, stock or debt to be received, and business plan or plans
to be executed by such entity or person. The Company thereafter shall have
fourteen (14) calendar days to consider the Executive's contemplated activities
as disclosed and shall in writing, either consent or object to such activities.
It is agreed that consent shall not be unreasonably withheld.

(b)Binding Decisions.    All decisions of the Company under this Section 7 shall
be final and binding upon the Executive, and the Executive shall not engage in
any such activities if the Company shall object.

--------------------------------------------------------------------------------


(4) Do not include in an Agreement signed by the CEO.

62

--------------------------------------------------------------------------------

8.Legal Compulsion. (a)Notice.    If the Executive reasonably and in good faith
believes that he or she is or may be compelled by law or by a court or
governmental agency by a proper proceeding to disclose Confidential Information
and Trade Secrets, or to make a statement or take other action that would,
absent this Section 8, violate Section 6(f) above (each such disclosure,
statement or action, a "Violation"), then the Executive shall give the Company
written notice thereof as far in advance of such Violation as is lawful and
practicable, shall cooperate (at the Company's sole expense) with the Company in
its efforts to prevent such Violation from being compelled, and shall limit his
or her Violation to the minimum compelled by law or court order, except to the
extent the Company agrees otherwise in writing.

(b)No Violation.    If the Executive complies with the foregoing procedure to
the greatest extent possible without violating applicable law, then the
Executive shall not be deemed to have breached Section 5(c) or 6(f) above, as
applicable, as a result of the Violation. 9.Release Provisions.    For the
entire period of the Executive's employment by the Company, including his
Retention Period, up to the Release Date: (a)Release.    The Executive
understands, intends and agrees that this Section 9 constitutes full, complete
and final satisfaction of all claims, demands, lawsuits or actions of any kind,
whether known or unknown, against McDonald's and/or their respective directors,
officers or employees (with McDonald's, collectively, the "Released Persons"),
arising at any time up to and including the Release Date, and the Executive
hereby forever releases each Released Person from all such matters. This
includes, but is not limited to, a release of claims, demands, lawsuits and
actions of any kind relating to any employment or application for employment or
franchise, claims relating to resignation and/or cessation of employment, claims
alleging breach of contract of any tort, claims for wrongful termination,
defamation, intentional infliction of emotional distress, personal injury,
violation of public policy and/or negligence related to employment or
resignation, claims under Title VII of the Civil Rights Act of 1964, as amended,
Section 1981 of the Civil Rights Act of 1866, as amended, the Age Discrimination
in Employment Act of 1967, as amended, the Rehabilitation Act of 1973, the
Americans with Disabilities Act of 1990, the Employee Retirement Income Security
Act of 1974, as amended, the Worker Adjustment and Retraining Notification Act,
the Family and Medical Leave Act of 1993, the Illinois Human Rights Act, or any
other state, Federal or local law prohibiting discrimination, and claims based
on any other law, regulation, or common law, whether before any Federal, state
or local agency, in any court of law or before any other forum. Notwithstanding
the foregoing, the Executive's release shall not extend to any claims (i) for
benefits under Employee Plans that are qualified under Section 401(a) of the
Internal Revenue Code, (ii) for compensation or benefits to which the Executive
is entitled under the Plan as provided in Section 4 above, (iii) for
compensation or benefits under any Employee Plan or Compensation Plan to which
the Executive is entitled by the terms thereof, except as provided otherwise in
Section 9(c) below and except to the extent such entitlements are specifically
amended or eliminated by the Plan, or (iv) for indemnification under the
Company's policy on indemnification of officers and directors and coverage under
any related insurance policies.

(b)Advice, Time to Consider and Revocation.    [The Executive is hereby advised
to consult with an attorney prior to executing this Agreement. The Executive is
further advised that he/she has a period of 21 days within which to consider the
terms of this Agreement and whether or not to execute it. In addition, for a
period of 7 days following the Executive's execution of this Agreement, he/she
has the right to revoke this Agreement, and no portion of this Agreement shall
become effective or enforceable until such revocation period has expired.](5)

(c)Other Benefits.    The Executive acknowledges and agrees that the payments
and benefits provided to the Executive under the Plan are in lieu of any
payments, benefits or arrangements to which the Executive might otherwise be
entitled to under any Employee Plan or other plan or arrangement which provides
for severance or separation ("Other Separation Benefits"), and the Executive
hereby waives any and all rights and claims that he or she may now or hereafter
have to any Other Separation Benefits; provided, that the foregoing waiver shall
not apply to any right the Executive may have to any gross-up payments related
to the excise tax on excess parachute payments imposed by Section 4999 of the
Internal Revenue Code under any change of control employment agreement with the
Company. The foregoing shall not be construed as affecting in any manner the
Executive's benefits and entitlements (if any) under any Employee Plan that
provides pension or retiree medical or life insurance benefits.

--------------------------------------------------------------------------------


(5) This language may be deleted or modified by the Company, depending upon
individual circumstances and/or changes in law relating to age discrimination or
otherwise.

63

--------------------------------------------------------------------------------

(d)Acknowledgments.    The Executive acknowledges having read and understood the
provisions of this Section 9 as well as the other provisions of this Agreement,
and represents that his/her execution of this Agreement constitutes his/her
knowing and voluntary act, made without coercion or intimidation. The Executive
acknowledges and agrees that the release set forth in this Section 9 is being
given only in exchange for consideration in addition to anything of value to
which the Executive already is entitled. The Executive finally agrees not to
file any lawsuits against the Company or any of the released entities or persons
with respect to claims covered by the release given in this Section 9.

10.Remedies. (a)Acknowledgments.    In recognition of the confidential nature of
the Confidential Information and Trade Secrets, and in recognition of the
necessity of the limited restrictions imposed by the Agreement, the Executive
acknowledges it would be impossible to measure solely in money the damages which
McDonald's would suffer if the Executive were to breach any of his/her
obligations under Sections 5 and 6 above. The Executive also acknowledges that
his/her breach of any such obligations would irreparably injure the Company.

(b)Entitlement to Injunctive Relief. If the Executive breaches any of his/her
obligations under Sections 5 and 6 above, McDonald's shall be entitled, in
addition to any other remedies to which McDonald's may be entitled under the
Agreement or otherwise, to an injunction issued by a court of competent
jurisdiction, to restrain any breach or threatened breach, of such provisions,
and the Executive waives any right to assert any claim or defense that
McDonald's has an adequate remedy at law for any such breach and any right to
require, or request a court to require, that McDonald's post a bond in
connection therewith.

(c)Effect on Other Benefits.    In the event of a breach by the Executive of any
of his/her obligations under this Agreement, excluding for this purpose an
isolated, insubstantial and inadvertent action, the Company shall be entitled
to: (i)discontinue any and all payments and other benefits to which the
Executive or his/her beneficiaries would otherwise be entitled pursuant to this
Agreement and/or the Plan;

(ii)terminate any and all unexercised stock options then held by the Executive
or by any transferee of the Executive;

(iii)in the case of any such breach occurring after the Executive's
Change-in-Status Date, require the Executive to repay to the Company the
aggregate amount of cash payments received by the Executive from the Company
pursuant to this Agreement and/or the Plan during the period commencing on the
Executive's Change-in-Status Date and ending on the date on which the Company
requests such repayment (the "Recovery Period"); and

(iv)in the case of any such breach occurring after the Executive's
Change-in-Status Date, require the Executive to pay to the Company any Stock
Option Gains (as defined in the next two sentences). "Stock Option Gains" with
respect to the Executive's stock options that were not vested as of his or her
Change-in-Status Date means the aggregate amount of any gain recognized upon
exercise of such stock options during the Recovery Period. "Stock Option Gains"
with respect to the Executive's stock options that were vested as of his or her
Change-in-Status Date means the excess, if any, of (A) the aggregate amount of
any gain recognized upon exercise of such stock options during the Recovery
Period, over (B) the amount of gain that would have been recognized, had such
exercises instead occurred on the Executive's Change-in-Status Date.
11.Successors.    This Agreement shall be binding upon and inure to the benefit
of the Company and the Executive and their respective heirs, representatives and
successors.

12.Jurisdiction and Venue.    Any action arising under this Agreement or between
the Company and the Executive shall be instituted and brought exclusively under
the jurisdiction and venue of the appropriate state or federal courts for the
City of Oak Brook, Illinois, County of DuPage. The Executive hereby consents to
the exclusive jurisdiction of said courts regardless of where the Executive may
be domiciled at the time such suit is brought. It is further agreed that in the
event the Company shall be required to institute any proceedings to enforce the
terms of this Agreement, then the Company shall be entitled to recover its
attorney fees and attendant expenses as part of any recovery.

64

--------------------------------------------------------------------------------

13.Captions.    The captions of the Sections of and Exhibits to this Agreement
are not a part of the provisions hereof and shall have no force or effect.

14.Entire Agreement.    This Agreement, together with the Plan, contain the
entire agreement between the parties, and supersede any and all previous
agreements, written or oral, between the Executive and the Company relating to
the subject matter hereof. No amendment or modification of the terms of this
Agreement shall be binding upon the parties hereto unless reduced to writing and
signed by each of the parties hereto.

15.Counterparts.    This Agreement may be executed in counterparts, each of
which shall be deemed an original.

16.Severability.    If any one or more Sections or other portions of this
Agreement are declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity shall not serve to invalidate any
Section or other portion not so declared to be unlawful or invalid. Any Section
or other portion so declared to be unlawful or invalid shall be construed so as
to effectuate the terms of such Section or other portion to the fullest extent
possible while remaining lawful and valid.

17.Governing Law.    To the extent not preempted by federal law, this Agreement
shall be interpreted and construed in accordance with the laws of the State of
Illinois, without regard to any otherwise applicable conflicts of law or choice
of law principles.

IN WITNESS WHEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.


 
 
McDonald's Corporation
 
 
/S/
 
     

--------------------------------------------------------------------------------

    By             (Title)

65

--------------------------------------------------------------------------------

EXHIBIT A. EXECUTIVE RETENTION PLAN

[Attach]

66

--------------------------------------------------------------------------------

EXHIBIT B. SPECIFIED COMPETITORS

[List of 25 to be inserted upon preparation of specific Agreement]

67

--------------------------------------------------------------------------------

Exhibit B. Continued Employment Period Agreement

THIS CONTINUED EMPLOYMENT PERIOD AGREEMENT (this "Agreement") is entered into as
of this    day of                          ,    , by and between McDonald's
Corporation, a Delaware corporation (the "Company")
and                          (the "Executive"), pursuant to the Company's
Executive Retention Plan (the "Plan"), a copy of which is attached hereto as
Exhibit A.

WITNESSETH:

WHEREAS, the Executive is a Tier    Executive under the Plan; and

WHEREAS, if the Executive complies with his/her obligations under the Plan,
he/she will hereafter be entitled to substantial compensation and benefits under
the Plan to which he/she would not otherwise be entitled; and

WHEREAS, during the Executive's Transition Period, the Executive has received
substantial compensation and benefits under the Plan to which he/she would not
otherwise have been entitled; and

WHEREAS, the Executive is required under the Plan to execute this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:

1.Definitions.    Capitalized terms used but not defined in this Agreement shall
have the meanings given to them in the Plan. The following terms shall have the
meanings set forth below:

Agreement.    defined in the first paragraph above.

Company.    defined in the first paragraph above.

Company Property.    all records, documents, materials, papers, computer records
or print-outs belonging to McDonald's, including without limitation those
containing Confidential Information and Trade Secrets.

Competing Business.    any Person (and any branches, offices or operations
thereof) that is a material and direct competitor of McDonald's in any country
in the world or in any state of the United States by virtue of selling,
manufacturing, processing or promoting any product that is substantially similar
to, competes with, or is intended to compete with, replace, or duplicate in the
market any product that was sold or under development by McDonald's during the
five years (or shorter period of the Executive's employment with the Company)
preceding the date of execution of this Agreement or with respect to which the
Executive has had specific knowledge and involvement.

Confidential Information and Trade Secrets.    all valuable and unique tangible
and intangible information and techniques acquired, developed or used by
McDonald's relating to its business, operations, employees and customers, which
gives McDonald's a competitive advantage in the businesses in which McDonald's
is engaged, including without limitation processes, methods, techniques,
systems, computer data, formulae, patents, models, devices, compilations,
customer lists, supplier lists or any information of whatever nature that gives
McDonald's an opportunity to obtain an advantage over competitors who do not
know or use such data or information.

Executive.    defined in the first paragraph above.

HR Official.    the Company's Senior Executive Vice President of Human Resources
(or any successor position).

McDonald's.    the Company and its subsidiaries, divisions, affiliates and
related companies.

McDonald's-Related Person.    any director, officer, employee or franchisee of
the Company or any of its subsidiaries, divisions, affiliates and related
companies.

Other Separation Benefits.    defined in Section 9(c) below.

Person.    a person, firm, corporation, partnership, venture or other entity of
any kind.

Plan.    defined in the first paragraph above.

Recovery Period.    defined in Section 10(c)(iii) below.

Release Date.    the last day of the Executive's Transition Period.

Released Persons.    defined in Section 9(a) below.

Specified Competitors.    the entities listed on Exhibit B hereto and their
respective subsidiaries and affiliates, as required by Section 1.02(b) of the
Plan.

Stock Option Gains.    defined in Section 10(c)(iv) below.

Violation.    defined in Section 8(a) below.

68

--------------------------------------------------------------------------------

2.Relationship of Agreement to Plan.    The Executive hereby agrees to be bound
by the terms of the Plan, and to fulfill all of his/her obligations under the
Plan, including without limitation to render services as set forth in the Plan
and to execute additional Agreement(s) as and when required by the Plan. The
provisions of the Plan, including without limitation the provision regarding
administration in Article 2 of the Plan, are applicable to this Agreement and to
the obligations of the Company and the Executive hereunder, and are hereby
incorporated by reference into this Agreement. However, any amendments made to
the Plan after the date of this Agreement will not apply to the Executive.

3.Circumstances Requiring Agreement.    The Executive's Continued Employment
Period shall be the period from                          ,
            to                          ,             . This Agreement
constitutes the Executive's Continued Employment Period Agreement.

4.Compensation and Benefits.    During the Executive's Continued Employment
Period, the Executive shall receive the compensation and benefits provided for
in Article 5 of the Plan, subject to the Executive's compliance with the
requirements of the Plan and this Agreement. In addition, upon the termination
of the Executive's employment, he/she shall receive the compensation and
benefits (if any) provided for in such circumstances under Article 7 of the
Plan.

5.Company Property and Confidentiality. (a)Acknowledgements.    The Executive
acknowledges that (i) it is the policy of McDonald's to maintain as secret and
confidential all Confidential Information and Trade Secrets; (ii) all
Confidential Information and Trade Secrets are the sole and exclusive property
of McDonald's; and (iii) disclosure of Confidential Information and Trade
Secrets would cause significant damage to McDonald's.

(b)Company Property.    The Executive agrees to turn all Company Property over
to the CEO or the CEO's designee, at or as promptly as practicable following the
execution of this Agreement, except for Company Property that is necessary to
perform his or her assigned functions during the Continued Employment Period.
The Executive also agrees to turn any Company Property that the Executive
retains after the date of this Agreement pursuant to the preceding sentence over
to the CEO or the CEO's designee as soon as it is no longer necessary for the
Executive to retain such Company Property in order to perform such assigned
functions, and in any event not later than the last day of the Executive's
employment with the Company.

(c)Confidentiality.    The Executive shall not, without obtaining the Company's
consent pursuant to Section 7 below, use, disclose, furnish or make accessible
to any Person any Confidential Information and Trade Secrets obtained during the
Executive's employment with the Company at any time (including, without
limitation, during or after the Retention Period, the Transition Period or the
Continued Employment Period) for so long as such information remains
confidential or secret, except as required by the duties of the Executive's
employment with the Company. 6.Other Covenants. (a)Acknowledgements.    The
Executive acknowledges that McDonald's is engaged in a highly competitive,
global business that requires the preservation of Confidential Information and
Trade Secrets. The Executive further acknowledges that McDonald's has
near-permanent relationships with vendors, affiliates, customers, suppliers,
manufacturers, alliance partners, employees and service organizations, which
McDonald's has a legitimate interest in protecting. Finally, the Executive
acknowledges that the covenants set forth in this Section 6 are reasonable under
the circumstances, that he or she has the skill and ability to find alternative
commensurate work not in violation of such covenants and the Executive has the
wherewithal to support himself/herself and his/her family without violating such
covenants, including without limitation the covenant not to compete provided for
in Section 6(b) below.

(b)Noncompetition.    The Executive agrees to not work for or provide services
to a Competing Business or to the Specified Competitors during the portion of
his/her Employment Periods that follows the date of execution of the Agreement
and for two years following any termination of the Executive's employment.

69

--------------------------------------------------------------------------------

(c)Other Covenants.    In addition, the Executive shall not, at any time during
the Executive's employment with the Company: (i)Promote, sell or create any
product sold by a Competing Business or a Specified Competitor;

(ii)Provide marketing services, consultation or services to enhance the sales of
a Competing Business or a Specified Competitor; or

(iii)Use the McDonald's name or any other brand name of McDonald's, or the fact
of the Executive's affiliation or former affiliation with McDonald's, in any
manner that aids or benefits, or is intended to aid or benefit, a Competing
Business or a Specified Competitor.
(d)Exceptions.    It shall not be considered a violation of this Section 6 for
the Executive to engage in any of the following: (i)The performance of services
for and on behalf of an investment banking or commercial banking, auditing or
consulting firm during the Continued Employment Period or at any time after the
termination of the Executive's employment, so long as the Executive is not
personally engaged in rendering services to or soliciting business of a
Competing Business or any of the Specified Competitors; and

(ii)Being the record or beneficial owner of up to one (1) percent of the
outstanding voting securities of any publicly traded entity, provided that such
investment does not create a conflict of interest between the Executive's duties
hereunder and the Executive's interest in such investment or otherwise violate
the Company's rules and policies (including without limitation the Standards of
Business Conduct).
(e)No Solicitation or Hiring of Employees.    The Executive shall not, during
the portion of his/her Employment Periods that follows the date of execution of
the Agreement and for two years following any termination of the Executive's
employment, solicit or attempt to solicit any employee (other than the
Executive's administrative assistant), consultant, franchisee, supplier or
independent contractor of McDonald's to terminate, alter, or lessen that party's
affiliation with McDonald's or to interfere with or violate the terms of any
agreement or understanding between such entity, employee or person and
McDonald's.

(f)No Disparagement.    The Executive shall not, during the portion of his/her
Employment Periods that follows the date of execution of the Agreement and for
three years following any termination of the Executive's employment, (i) make
any public disclosures or publish any articles or books about McDonald's, its
business or any McDonald'sRelated Person, or grant an interview to any
representative of the public media, without the prior written consent of the
CEO, or (ii) intentionally publish any statement or make any disclosure about
McDonald's, its business or any McDonald's-Related Person that is disparaging,
derogatory or otherwise casts a bad light on McDonald's, its business or any
McDonald's-Related Person.

7.Consent Procedure. (a)Seeking Consent.    The Executive may seek the Company's
consent to engage in any of the activities prohibited by Section 6 above, by
providing written notice thereof to the Company addressed to the HR Official [or
to the CEO](1), including a full and complete disclosure in writing to the
Company of all the relevant facts, including without limitation the services to
be rendered or activities to be engaged in, places of employment, performance of
services or activities, compensation to be paid, expertise to be provided,
amount to be invested, stock or debt to be received, and business plan or plans
to be executed by such entity or person. The Company thereafter shall have
fourteen (14) calendar days to consider the Executive's contemplated activities
as disclosed and shall in writing, either consent or object to such activities.
It is agreed that consent shall not be unreasonably withheld.

(b)Binding Decisions.    All decisions of the Company under this Section 7 shall
be final and binding upon the Executive, and the Executive shall not engage in
any such activities if the Company shall object.

--------------------------------------------------------------------------------


(1) Do not include in an Agreement signed by the CEO.

70

--------------------------------------------------------------------------------

8.Legal Compulsion. (a)Notice.    If the Executive reasonably and in good faith
believes that he or she is or may be compelled by law or by a court or
governmental agency by a proper proceeding to disclose Confidential Information
and Trade Secrets, or to make a statement or take other action that would,
absent this Section 8, violate Section 6(f) above (each such disclosure,
statement or action, a "Violation"), then the Executive shall give the Company
written notice thereof as far in advance of such Violation as is lawful and
practicable, shall cooperate (at the Company's sole expense) with the Company in
its efforts to prevent such Violation from being compelled, and shall limit his
or her Violation to the minimum compelled by law or court order, except to the
extent the Company agrees otherwise in writing.

(b)No Violation.    If the Executive complies with the foregoing procedure to
the greatest extent possible without violating applicable law, then the
Executive shall not be deemed to have breached Section 5(c) or 6(f) above, as
applicable, as a result of the Violation. 9.Release Provisions.    For the
entire period of the Executive's employment by the Company, including his
Retention Period, up to the Release Date:

(a)Release.    The Executive understands, intends and agrees that this Section 9
constitutes full, complete and final satisfaction of all claims, demands,
lawsuits or actions of any kind, whether known or unknown, against McDonald's
and/or their respective directors, officers or employees (with McDonald's,
collectively, the "Released Persons"), arising at any time up to and including
the Release Date, and the Executive hereby forever releases each Released Person
from all such matters. This includes, but is not limited to, a release of
claims, demands, lawsuits and actions of any kind relating to any employment or
application for employment or franchise, claims relating to resignation and/or
cessation of employment, claims alleging breach of contract of any tort, claims
for wrongful termination, defamation, intentional infliction of emotional
distress, personal injury, violation of public policy and/or negligence related
to employment or resignation, claims under Title VII of the Civil Rights Act of
1964, as amended, Section 1981 of the Civil Rights Act of 1866, as amended, the
Age Discrimination in Employment Act of 1967, as amended, the Rehabilitation Act
of 1973, the Americans with Disabilities Act of 1990, the Employee Retirement
Income Security Act of 1974, as amended, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act of 1993, the Illinois Human
Rights Act, or any other state, Federal or local law prohibiting discrimination,
and claims based on any other law, regulation, or common law, whether before any
Federal, state or local agency, in any court of law or before any other forum.
Notwithstanding the foregoing, the Executive's release shall not extend to any
claims (i) for benefits under Employee Plans that are qualified under
Section 401(a) of the Internal Revenue Code, (ii) for compensation or benefits
to which the Executive is entitled under the Plan as provided in Section 4
above, (iii) for compensation or benefits under any Employee Plan or
Compensation Plan to which the Executive is entitled by the terms thereof,
except as provided otherwise in Section 9(c) below and except to the extent such
entitlements are specifically amended or eliminated by the Plan, or (iv) for
indemnification under the Company's policy on indemnification of officers and
directors and coverage under any related insurance policies.

(b)Advice, Time to Consider and Revocation.    [The Executive is hereby advised
to consult with an attorney prior to executing this Agreement. The Executive is
further advised that he/she has a period of 21 days within which to consider the
terms of this Agreement and whether or not to execute it. In addition, for a
period of 7 days following the Executive's execution of this Agreement, he/she
has the right to revoke this Agreement, and no portion of this Agreement shall
become effective or enforceable until such revocation period has expired.](2)

(c)Other Benefits.    The Executive acknowledges and agrees that the payments
and benefits provided to the Executive under the Plan are in lieu of any
payments, benefits or arrangements to which the Executive might otherwise be
entitled to under any Employee Plan or other plan or arrangement which provides
for severance or separation ("Other Separation Benefits"), and the Executive
hereby waives any and all rights and claims that he or she may now or hereafter
have to any Other Separation Benefits; provided, that the foregoing waiver shall
not apply to any right the Executive may have to any gross-up payments related
to the excise tax on excess parachute payments imposed by Section 4999 of the
Internal Revenue Code under any change of control employment agreement with the
Company. The foregoing shall not be construed as affecting in any manner the
Executive's benefits and entitlements (if any) under any Employee Plan that
provides pension or retiree medical or life insurance benefits.

--------------------------------------------------------------------------------


(2) This language may be deleted or modified by the Company, depending upon
individual circumstances and/or changes in law relating to age discrimination or
otherwise.

71

--------------------------------------------------------------------------------

(d)Acknowledgements.    The Executive acknowledges having read and understood
the provisions of this Section 9 as well as the other provisions of this
Agreement, and represents that his/her execution of this Agreement constitutes
his/her knowing and voluntary act, made without coercion or intimidation. The
Executive acknowledges and agrees that the release set forth in this Section 9
is being given only in exchange for consideration in addition to anything of
value to which the Executive already is entitled. The Executive finally agrees
not to file any lawsuits against the Company or any of the released entities or
persons with respect to claims covered by the release given in this Section 9.

10.Remedies. (a)Acknowledgements.    In recognition of the confidential nature
of the Confidential Information and Trade Secrets, and in recognition of the
necessity of the limited restrictions imposed by the Agreement, the Executive
acknowledges it would be impossible to measure solely in money the damages which
McDonald's would suffer if the Executive were to breach any of his/her
obligations under Sections 5 and 6 above. The Executive also acknowledges that
his/her breach of any such obligations would irreparably injure the Company.

(b)Entitlement to Injunctive Relief.    If the Executive breaches any of his/her
obligations under Sections 5 and 6 above, McDonald's shall be entitled, in
addition to any other remedies to which McDonald's may be entitled under the
Agreement or otherwise, to an injunction issued by a court of competent
jurisdiction, to restrain any breach or threatened breach, of such provisions,
and the Executive waives any right to assert any claim or defense that
McDonald's has an adequate remedy at law for any such breach and any right to
require, or request a court to require, that McDonald's post a bond in
connection therewith.

(c)Effect on Other Benefits.    In the event of a breach by the Executive of any
of his/her obligations under this Agreement, excluding for this purpose an
isolated, insubstantial and inadvertent action, the Company shall be entitled
to: (i)discontinue any and all payments and other benefits to which the
Executive or his/her beneficiaries would otherwise be entitled pursuant to this
Agreement and/or the Plan;

(ii)terminate any and all unexercised stock options then held by the Executive
or by any transferee of the Executive;

(iii)in the case of any such breach occurring after the Executive's
Change-in-Status Date, require the Executive to repay to the Company the
aggregate amount of cash payments received by the Executive from the Company
pursuant to this Agreement and/or the Plan during the period commencing on the
Executive's Change-in-Status Date and ending on the date on which the Company
requests such repayment (the "Recovery Period"); and

(iv)in the case of any such breach occurring after the Executive's
Change-in-Status Date, require the Executive to pay to the Company any Stock
Option Gains (as defined in the next two sentences). "Stock Option Gains" with
respect to the Executive's stock options that were not vested as of his or her
Change-in-Status Date means the aggregate amount of any gain recognized upon
exercise of such stock options during the Recovery Period. "Stock Option Gains"
with respect to the Executive's stock options that were vested as of his or her
Change-in-Status Date means the excess, if any, of (A) the aggregate amount of
any gain recognized upon exercise of such stock options during the Recovery
Period, over (B) the amount of gain that would have been recognized, had such
exercises instead occurred on the Executive's Change-in-Status Date.
11.Successors.    This Agreement shall be binding upon and inure to the benefit
of the Company and the Executive and their respective heirs, representatives and
successors.

12.Jurisdiction and Venue.    Any action arising under this Agreement or between
the Company and the Executive shall be instituted and brought exclusively under
the jurisdiction and venue of the appropriate state or federal courts for the
City of Oak Brook, Illinois, County of DuPage. The Executive hereby consents to
the exclusive jurisdiction of said courts regardless of where the Executive may
be domiciled at the time such suit is brought. It is further agreed that in the
event the Company shall be required to institute any proceedings to enforce the
terms of this Agreement, then the Company shall be entitled to recover its
attorney fees and attendant expenses as part of any recovery.

13.Captions.    The captions of the Sections of and Exhibits to this Agreement
are not a part of the provisions hereof and shall have no force or effect.

72

--------------------------------------------------------------------------------

14.Entire Agreement.    This Agreement, together with the Plan, contain the
entire agreement between the parties, and supersede any and all previous
agreements, written or oral, between the Executive and the Company relating to
the subject matter hereof. No amendment or modification of the terms of this
Agreement shall be binding upon the parties hereto unless reduced to writing and
signed by each of the parties hereto.

15.Counterparts.    This Agreement may be executed in counterparts, each of
which shall be deemed an original.

16.Severability.    If any one or more Sections or other portions of this
Agreement are declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity shall not serve to invalidate any
Section or other portion not so declared to be unlawful or invalid. Any Section
or other portion so declared to be unlawful or invalid shall be construed so as
to effectuate the terms of such Section or other portion to the fullest extent
possible while remaining lawful and valid.

17.Governing Law.    To the extent not preempted by federal law, this Agreement
shall be interpreted and construed in accordance with the laws of the State of
Illinois, without regard to any otherwise applicable conflicts of law or choice
of law principles.


IN WITNESS WHEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.


 
 
McDonald's Corporation
 
 
/S/
 
     

--------------------------------------------------------------------------------

    By             (Title)

73

--------------------------------------------------------------------------------

EXHIBIT A. EXECUTIVE RETENTION PLAN

[Attach]

74

--------------------------------------------------------------------------------

EXHIBIT B. SPECIFIED COMPETITORS

[List of 25 to be inserted upon preparation of specific Agreement]

75

--------------------------------------------------------------------------------

Exhibit C. Termination Agreement

THIS TERMINATION AGREEMENT (this "Agreement") is entered into as of this    day
of                          ,    , by and between McDonald's Corporation, a
Delaware corporation (the "Company") and                          (the
"Executive"), pursuant to the Company's Executive Retention Plan (the "Plan"), a
copy of which is attached hereto as Exhibit A.

WITNESSETH:

WHEREAS, the Executive is a Tier    Executive under the Plan; and

WHEREAS, if the Executive complies with his/her obligations under the Plan,
he/she will hereafter be entitled to substantial compensation and benefits under
the Plan to which he/she would not otherwise be entitled; and

[WHEREAS, during the Executive's Transition Period [and Continued Employment
Period](1), the Executive has received substantial compensation and benefits
under the Plan to which he/she would not otherwise have been entitled; and](2)

WHEREAS, the Executive is required under the Plan to execute this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:

1.Definitions.    Capitalized terms used but not defined in this Agreement shall
have the meanings given to them in the Plan. The following terms shall have the
meanings set forth below:

Agreement.    defined in the first paragraph above.

Company.    defined in the first paragraph above.

Company Property.    all records, documents, materials, papers, computer records
or print-outs belonging to McDonald's, including without limitation those
containing Confidential Information and Trade Secrets.

Competing Business.    any Person (and any branches, offices or operations
thereof) that is a material and direct competitor of McDonald's in any country
in the world or in any state of the United States by virtue of selling,
manufacturing, processing or promoting any product that is substantially similar
to, competes with, or is intended to compete with, replace, or duplicate in the
market any product that was sold or under development by McDonald's during the
five years (or shorter period of the Executive's employment with the Company)
preceding the date of execution of this Agreement or with respect to which the
Executive has had specific knowledge and involvement.

Confidential Information and Trade Secrets.    all valuable and unique tangible
and intangible information and techniques acquired, developed or used by
McDonald's relating to its business, operations, employees and customers, which
gives McDonald's a competitive advantage in the businesses in which McDonald's
is engaged, including without limitation processes, methods, techniques,
systems, computer data, formulae, patents, models, devices, compilations,
customer lists, supplier lists or any information of whatever nature that gives
McDonald's an opportunity to obtain an advantage over competitors who do not
know or use such data or information.

Executive.    defined in the first paragraph above.

HR Official.    the Company's Senior Executive Vice President of Human Resources
(or any successor position).

McDonald's.    the Company and its subsidiaries, divisions, affiliates and
related companies.

McDonald's-Related Person.    any director, officer, employee or franchisee of
the Company or any of its subsidiaries, divisions, affiliates and related
companies.

Other Separation Benefits.    defined in Section 9(c) below.

Person.    a person, firm, corporation, partnership, venture or other entity of
any kind.

Plan.    defined in the first paragraph above.

Recovery Period.    defined in Section 10(c)(iii) below.

--------------------------------------------------------------------------------


(1) Include bracketed phrase in Agreements signed after the Continued Employment
Period begins. (2) Include bracketed paragraph in Agreements signed after
Change-in-Status Date.

76

--------------------------------------------------------------------------------

Release Date.    the Executive's Date of Termination.

Released Persons.    defined in Section 9(a) below.

Specified Competitors.    the entities listed on Exhibit B hereto and their
respective subsidiaries and affiliates, as required by Section 1.02(b) of the
Plan.

Stock Option Gains.    defined in Section 10(c)(iv) below.

Violation.    defined in Section 8(a) below.

2.Relationship of Agreement to Plan.    The provisions of the Plan, including
without limitation the provision regarding administration in Article 2 of the
Plan, are applicable to this Agreement and to the obligations of the Company and
the Executive hereunder, and are hereby incorporated by reference into this
Agreement. However, any amendments made to the Plan after the date of this
Agreement will not apply to the Executive.

3.Circumstances Requiring Agreement.    The Executive's employment [has
terminated] [will terminate] as a result of [insert the appropriate clause from
the following:]

[the expiration of his/her Continued Employment Period]

[termination by the Company during the Executive's Retention Period, other than
for Cause]

[termination by the Executive for Good Reason during his/her [Retention Period]
[Transition Period](3)

The Executive's Date of Termination is                          ,    . This
Agreement constitutes the Executive's Termination Agreement.

4.Termination Benefits.    [For a Termination Agreement entered into at the end
of the Continued Employment Period] The Executive's eligibility for retiree
status and retiree benefits for purposes of Compensation Plans and Employee
Plans shall be determined by giving the Executive credit for employment from the
Change-in-Status Date through the Date of Termination, provided that the
Executive properly executes this Agreement, does not revoke this Agreement, and
complies with all Agreements that he or she is required under the Plan to
execute.

        [For a Termination Agreement entered into in connection with a
termination covered by Section 7.01 of the Plan] The Executive shall be entitled
to receive Termination Benefits in accordance with Section 7.01 of the Plan,
provided that the Executive properly executes this Agreement, does not revoke
this Agreement, and complies with all Agreements that he or she is required
under the Plan to execute. These Termination Benefits are outlined on Exhibit C
hereto.

5.Company Property and Confidentiality. (a)Acknowledgements.    The Executive
acknowledges that (i) it is the policy of McDonald's to maintain as secret and
confidential all Confidential Information and Trade Secrets; (ii) all
Confidential Information and Trade Secrets are the sole and exclusive property
of McDonald's; and (iii) disclosure of Confidential Information and Trade
Secrets would cause significant damage to McDonald's.

(b)Company Property.    The Executive agrees to turn all Company Property over
to the CEO or the CEO's designee, at or as promptly as practicable following the
execution of this Agreement.

(c)Confidentiality.    The Executive shall not, without obtaining the Company's
consent pursuant to Section 7 below, use, disclose, furnish or make accessible
to any Person any Confidential Information and Trade Secrets obtained during the
Executive's employment with the Company at any time (including, without
limitation, during or after the Retention Period, the Transition Period or the
Continued Employment Period) for so long as such information remains
confidential or secret.

--------------------------------------------------------------------------------


(3) Applies only to Tier I Executives.

77

--------------------------------------------------------------------------------

6.Other Covenants. (a)Acknowledgements.    The Executive acknowledges that
McDonald's is engaged in a highly competitive, global business that requires the
preservation of Confidential Information and Trade Secrets. The Executive
further acknowledges that McDonald's has near-permanent relationships with
vendors, affiliates, customers, suppliers, manufacturers, alliance partners,
employees and service organizations, which McDonald's has a legitimate interest
in protecting. Finally, the Executive acknowledges that the covenants set forth
in this Section 6 are reasonable under the circumstances, that he or she has the
skill and ability to find alternative commensurate work not in violation of such
covenants and the Executive has the wherewithal to support himself/herself and
his/her family without violating such covenants, including without limitation
the covenant not to compete provided for in Section 6(b) below.

(b)Noncompetition.    The Executive agrees to not work for or provide services
to a Competing Business or to the Specified Competitors at any time on or
before                          ,             [insert second anniversary of Date
of Termination].

(c)Exceptions.    It shall not be considered a violation of this Section 6 for
the Executive to engage in any of the following: (i)The performance of services
for and on behalf of an investment banking or commercial banking, auditing or
consulting firm during the Continued Employment Period or at any time after the
termination of the Executive's employment, so long as the Executive is not
personally engaged in rendering services to or soliciting business of a
Competing Business or any of the Specified Competitors; and

(ii)Being the record or beneficial owner of up to one (1) percent of the
outstanding voting securities of any publicly traded entity, provided that such
investment does not create a conflict of interest between the Executive's duties
hereunder and the Executive's interest in such investment or otherwise violate
the Company's rules and policies (including without limitation the Standards of
Business Conduct);

(iii)The performance of services for a Competing Business or for a Specified
Competitor at any time after the termination of the Executive's employment, so
long as the Executive does not perform services for or work on a competitive
product or a substantially similar product of the Company and has obtained the
Company's consent pursuant to Section 7 below. (d)No Solicitation or Hiring of
Employees.    The Executive shall not, at any time on or
before                          ,             [insert second anniversary of Date
of Termination], solicit or attempt to solicit any employee (other than the
Executive's administrative assistant), consultant, franchisee, supplier or
independent contractor of McDonald's to terminate, alter, or lessen that party's
affiliation with McDonald's or to interfere with or violate the terms of any
agreement or understanding between such entity, employee or person and
McDonald's.

(e)No Disparagement.    The Executive shall not, at any time on or
before                          ,            [insert third anniversary of Date
of Termination], (i) make any public disclosures or publish any articles or
books about McDonald's, its business or any McDonald's-Related Person, or grant
an interview to any representative of the public media, without the prior
written consent of the CEO, or (ii) intentionally publish any statement or make
any disclosure about McDonald's, its business or any McDonald's-Related Person
that is disparaging, derogatory or otherwise casts a bad light on McDonald's,
its business or any McDonald's-Related Person. 7.Consent Procedure. (a)Seeking
Consent.    The Executive may seek the Company's consent to engage in any of the
activities prohibited by Section 6 above, by providing written notice thereof to
the Company addressed to the HR Official [or to the CEO](4), including a full
and complete disclosure in writing to the Company of all the relevant facts,
including without limitation the services to be rendered or activities to be
engaged in, places of employment, performance of services or activities,
compensation to be paid, expertise to be provided, amount to be invested, stock
or debt to be received, and business plan or plans to be executed by such entity
or person. The Company thereafter shall have fourteen (14) calendar days to
consider the Executive's contemplated activities as disclosed and shall in
writing, either consent or object to such activities. It is agreed that consent
shall not be unreasonably withheld.

--------------------------------------------------------------------------------


(4) Do not include in an Agreement signed by the CEO.

78

--------------------------------------------------------------------------------

(b)Specific Activities.    Without limiting the generality of the foregoing,
such consent shall not be withheld in any case in which an Executive seeks
consent to engage in conduct described in Section 6(d)(iii) above and provides
the Company with representations in form and substance reasonably satisfactory
to the Company that he or she shall not work on or perform services for a
competitive product or substantially similar product as described in
Section 6(d)(iii) above.

(c)Binding Decisions.    All decisions of the Company under this Section 7 shall
be final and binding upon the Executive, and the Executive shall not engage in
any such activities if the Company shall object.

8.Legal Compulsion. (a)Notice.    If the Executive reasonably and in good faith
believes that he or she is or may be compelled by law or by a court or
governmental agency by a proper proceeding to disclose Confidential Information
and Trade Secrets, or to make a statement or take other action that would,
absent this Section 8, violate Section 6(f) above (each such disclosure,
statement or action, a "Violation"), then the Executive shall give the Company
written notice thereof as far in advance of such Violation as is lawful and
practicable, shall cooperate (at the Company's sole expense) with the Company in
its efforts to prevent such Violation from being compelled, and shall limit his
or her Violation to the minimum compelled by law or court order, except to the
extent the Company agrees otherwise in writing.

(b)No Violation.    If the Executive complies with the foregoing procedure to
the greatest extent possible without violating applicable law, then the
Executive shall not be deemed to have breached Section 5(c) or 6(f) above, as
applicable, as a result of the Violation. 9.Release Provisions.    For the
entire period of the Executive's employment by the Company, including his
Retention Period, up to the Release Date: (a)Release.    The Executive
understands, intends and agrees that this Section 9 constitutes full, complete
and final satisfaction of all claims, demands, lawsuits or actions of any kind,
whether known or unknown, against McDonald's and/or their respective directors,
officers or employees (with McDonald's, collectively, the "Released Persons"),
arising at any time up to and including the Release Date, and the Executive
hereby forever releases each Released Person from all such matters. This
includes, but is not limited to, a release of claims, demands, lawsuits and
actions of any kind relating to any employment or application for employment or
franchise, claims relating to resignation and/or cessation of employment, claims
alleging breach of contract of any tort, claims for wrongful termination,
defamation, intentional infliction of emotional distress, personal injury,
violation of public policy and/or negligence related to employment or
resignation, claims under Title VII of the Civil Rights Act of 1964, as amended,
Section 1981 of the Civil Rights Act of 1866, as amended, the Age Discrimination
in Employment Act of 1967, as amended, the Rehabilitation Act of 1973, the
Americans with Disabilities Act of 1990, the Employee Retirement Income Security
Act of 1974, as amended, the Worker Adjustment and Retraining Notification Act,
the Family and Medical Leave Act of 1993, the Illinois Human Rights Act, or any
other state, Federal or local law prohibiting discrimination, and claims based
on any other law, regulation, or common law, whether before any Federal, state
or local agency, in any court of law or before any other forum. Notwithstanding
the foregoing, the Executive's release shall not extend to any claims (i) for
benefits under Employee Plans that are qualified under Section 401(a) of the
Internal Revenue Code, (ii) for Termination Benefits to which the Executive is
entitled under the Plan as provided in Section 4 above, (iii) for compensation
or benefits under any Employee Plan or Compensation Plan to which the Executive
is entitled by the terms thereof, except as provided otherwise in Section 9(c)
below and except to the extent such entitlements are specifically amended or
eliminated by the Plan, or (iv) for indemnification under the Company's policy
on indemnification of officers and directors and coverage under any related
insurance policies.

(b)Advice, Time to Consider and Revocation.    [The Executive is hereby advised
to consult with an attorney prior to executing this Agreement. The Executive is
further advised that he/she has a period of 21 days within which to consider the
terms of this Agreement and whether or not to execute it. In addition, for a
period of 7 days following the Executive's execution of this Agreement, he/she
has the right to revoke this Agreement, and no portion of this Agreement shall
become effective or enforceable until such revocation period has expired.](5)

--------------------------------------------------------------------------------


(5) This language may be deleted or modified by the Company, depending upon
individual circumstances and/or changes in law relating to age discrimination or
otherwise.

79

--------------------------------------------------------------------------------

(c)Other Benefits.    The Executive acknowledges and agrees that the payments
and benefits provided to the Executive under the Plan are in lieu of any
payments, benefits or arrangements to which the Executive might otherwise be
entitled to under any Employee Plan or other plan or arrangement which provides
for severance or separation ("Other Separation Benefits"), and the Executive
hereby waives any and all rights and claims that he or she may now or hereafter
have to any Other Separation Benefits; provided, that the foregoing waiver shall
not apply to any right the Executive may have to any gross-up payments related
to the excise tax on excess parachute payments imposed by Section 4999 of the
Internal Revenue Code under any change of control employment agreement with the
Company. The foregoing shall not be construed as affecting in any manner the
Executive's benefits and entitlements (if any) under any Employee Plan that
provides pension or retiree medical or life insurance benefits.

(d)Acknowledgements.    The Executive acknowledges having read and understood
the provisions of this Section 9 as well as the other provisions of this
Agreement, and represents that his/her execution of this Agreement constitutes
his/her knowing and voluntary act, made without coercion or intimidation. The
Executive acknowledges and agrees that the release set forth in this Section 9
is being given only in exchange for consideration in addition to anything of
value to which the Executive already is entitled. The Executive finally agrees
not to file any lawsuits against the Company or any of the released entities or
persons with respect to claims covered by the release given in this Section 9.

10.Remedies. (a)Acknowledgements.    In recognition of the confidential nature
of the Confidential Information and Trade Secrets, and in recognition of the
necessity of the limited restrictions imposed by the Agreement, the Executive
acknowledges it would be impossible to measure solely in money the damages which
McDonald's would suffer if the Executive were to breach any of his/her
obligations under Sections 5 and 6 above. The Executive also acknowledges that
his/her breach of any such obligations would irreparably injure the Company.

(b)Entitlement to Injunctive Relief.    If the Executive breaches any of his/her
obligations under Sections 5 and 6 above, McDonald's shall be entitled, in
addition to any other remedies to which McDonald's may be entitled under the
Agreement or otherwise, to an injunction issued by a court of competent
jurisdiction, to restrain any breach or threatened breach, of such provisions,
and the Executive waives any right to assert any claim or defense that
McDonald's has an adequate remedy at law for any such breach and any right to
require, or request a court to require, that McDonald's post a bond in
connection therewith.

(c)Effect on Other Benefits.    In the event of a breach by the Executive of any
of his/her obligations under this Agreement, excluding for this purpose an
isolated, insubstantial and inadvertent action, the Company shall be entitled
to: (i)discontinue any and all payments and other benefits to which the
Executive or his/her beneficiaries would otherwise be entitled pursuant to this
Agreement and/or the Plan;

(ii)terminate any and all unexercised stock options then held by the Executive
or by any transferee of the Executive;

(iii)in the case of any such breach occurring after the Executive's
Change-in-Status Date, require the Executive to repay to the Company the
aggregate amount of cash payments received by the Executive from the Company
pursuant to this Agreement and/or the Plan during the period commencing on the
Executive's Change-in-Status Date and ending on the date on which the Company
requests such repayment (the "Recovery Period"); and

(iv)in the case of any such breach occurring after the Executive's
Change-in-Status Date, require the Executive to pay to the Company any Stock
Option Gains (as defined in the next two sentences). "Stock Option Gains" with
respect to the Executive's stock options that were not vested as of his or her
Change-in-Status Date means the aggregate amount of any gain recognized upon
exercise of such stock options during the Recovery Period. "Stock Option Gains"
with respect to the Executive's stock options that were vested as of his or her
Change-in-Status Date means the excess, if any, of (A) the aggregate amount of
any gain recognized upon exercise of such stock options during the Recovery
Period, over (B) the amount of gain that would have been recognized, had such
exercises instead occurred on the Executive's Change-in-Status Date.

80

--------------------------------------------------------------------------------



11.Successors.    This Agreement shall be binding upon and inure to the benefit
of the Company and the Executive and their respective heirs, representatives and
successors.

12.Jurisdiction and Venue.    Any action arising under this Agreement or between
the Company and the Executive shall be instituted and brought exclusively under
the jurisdiction and venue of the appropriate state or federal courts for the
City of Oak Brook, Illinois, County of DuPage. The Executive hereby consents to
the exclusive jurisdiction of said courts regardless of where the Executive may
be domiciled at the time such suit is brought. It is further agreed that in the
event the Company shall be required to institute any proceedings to enforce the
terms of this Agreement, then the Company shall be entitled to recover its
attorney fees and attendant expenses as part of any recovery.

13.Captions.    The captions of the Sections of and Exhibits to this Agreement
are not a part of the provisions hereof and shall have no force or effect.

14.Entire Agreement.    This Agreement, together with the Plan, contain the
entire agreement between the parties, and supersede any and all previous
agreements, written or oral, between the Executive and the Company relating to
the subject matter hereof. No amendment or modification of the terms of this
Agreement shall be binding upon the parties hereto unless reduced to writing and
signed by each of the parties hereto.

15.Counterparts.    This Agreement may be executed in counterparts, each of
which shall be deemed an original.

16.Severability.    If any one or more Sections or other portions of this
Agreement are declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity shall not serve to invalidate any
Section or other portion not so declared to be unlawful or invalid. Any Section
or other portion so declared to be unlawful or invalid shall be construed so as
to effectuate the terms of such Section or other portion to the fullest extent
possible while remaining lawful and valid.

17.Governing Law.    To the extent not preempted by federal law, this Agreement
shall be interpreted and construed in accordance with the laws of the State of
Illinois, without regard to any otherwise applicable conflicts of law or choice
of law principles.

IN WITNESS WHEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.


 
 
McDonald's Corporation
 
 
/S/
 
     

--------------------------------------------------------------------------------

    By             (Title)

81

--------------------------------------------------------------------------------

EXHIBIT A. EXECUTIVE RETENTION PLAN

[Attach]

82

--------------------------------------------------------------------------------

EXHIBIT B. SPECIFIED COMPETITORS

[List of 25 to be inserted upon preparation of specific Agreement]

83

--------------------------------------------------------------------------------

EXHIBIT C. TERMINATION BENEFITS

[To be completed upon preparation of specific Agreement]

Termination Benefits paid in a lump sum as per Section 7.01(a) of the Plan:

Accrued Obligations:   $     

--------------------------------------------------------------------------------

Earned Bonus:   $     

--------------------------------------------------------------------------------

Severance Benefit:   $     

--------------------------------------------------------------------------------

Welfare Benefit:   $     

--------------------------------------------------------------------------------

Stock Options that vest and remain exercisable in accordance with
Section 7.01(b) of the Plan:

[List]

84

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(g). EXECUTIVE RETENTION PLAN

